


 














ASSET PURCHASE AGREEMENT






Between




DXP ENTERPRISES, INC.
(“Buyer”)




and




D&F DISTRIBUTORS, INC.
(“Seller”)


and


THE SHAREHOLDERS


NOVEMBER 22, 2010





379007.2
   



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 Page






 
ARTICLE I PURCHASE AND SALE OF ASSETS

 
 
1.01
Transferred Assets

 
 
1.02
Excluded Assets

 
 
1.03
Consideration

 
 
1.04
Assumed Liabilities

 
 
1.05
Liabilities Not Assumed by the Buyer

 
 
1.06
Prorations of Expenses and Certain Property Taxes.

 
 
1.07
Transfer Taxes; Recording Fees; Tax Reimbursement.

 
 
1.08
Allocation of Purchase Price.

 
 
1.09
Right to Control Payment

 
 
1.10
Accounts Receivable

 
 
ARTICLE II CLOSING

 
 
ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER AND THE
SHAREHOLDERS

 
 
3.01
Corporate Matters.

 
 
3.02
Validity of Agreement and Conflict with Other Instruments.

 
 
3.03
Approvals, Licenses and Authorizations.

 
 
3.04
Title to and Condition of Transferred Assets

 
 
3.05
Contracts and Commitments

 
 
3.06
Financial Statements

 
 
3.07
Taxes

 
 
3.08
No Violations or Litigation

 
 
3.09
No Adverse Changes or Events

 
 
3.10
Environmental Matters

 
 
3.11
Related Party Transactions

 
 
3.12
Undisclosed Liabilities

 
 
3.13
Warranties, Product Liability and Insurance

 
 
3.14
Employee Matters

 
 
3.15
Banks

 

379007.2
   



 
 

--------------------------------------------------------------------------------

 

3.16           Customers and
Suppliers                                           
 
3.17
Definition of Knowledge

 
 
3.18
Brokers

 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER

 
 
4.01
Corporate Matters

 
 
4.02
Conflicts

 
 
4.03
Litigation

 
 
ARTICLE V ACCESS TO INFORMATION BY THE BUYER

 
 
5.01
Prior to Closing

 
 
5.02
Public Information

 
 
ARTICLE VI EMPLOYEE MATTERS

 
 
6.01
Hiring of Transferred Employees

 
 
6.02
Employee Benefits.

 
 
6.03
Severance Benefits; Employment Termination

 
 
6.04
Reporting of Data

 
 
6.05
Employment Related Claims

 
 
ARTICLE VII ADDITIONAL AGREEMENTS

 
 
7.01
Conduct of the Business

 
 
7.02
Information and Consents

 
 
7.03
Compliance.

 
 
7.04
Delivery of Corporate Documents

 
 
7.05
Further Assurances

 
 
7.06
Cooperation After Closing.

 
 
7.07
Covenants of Nondisclosure of Proprietary Information.

 
 
7.08
Real Property

 
 
7.09
Warranty Claims

 
 
7.10
Covenant Not to Compete With the Business

 
 
7.11
Continuation of Business by the Buyer

 
 
7.12
Issuance of Buyer’s Stock

 
 
ARTICLE VIII CONDITIONS TO THE BUYER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS

 
 
8.01
Representations and Warranties

 
 
8.02
Good Standing and Corporate Authorizations

 
 
8.03
Closing Instruments

 

379007.2
   



 
 

--------------------------------------------------------------------------------

 

          8.04           Amendment to Articles of Incorporation    
                                                            
 
8.05
No Litigation.

 
 
8.06
Employment Agreements

 
 
8.07
Leases

 
 
8.08
Other Legal Matters

 
 
8.09
Licenses, Consents and Approvals by the Buyer

 
 
8.10
Release of Liens

 
 
ARTICLE IX CONDITIONS TO THE SELLER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS

 
 
9.01
Representations, Warranties and Covenants

 
 
9.02
Receipt of the Purchase Price

 
 
9.03
Licenses, Consents and Approvals

 
 
9.04
No Litigation.

 
 
9.05
Closing Instruments

 
 
9.06
Other Legal Matters

 
 
ARTICLE X INDEMNIFICATION

 
 
10.01
Indemnification by the Seller and the Shareholders

 
 
10.02
Intentionally Omitted.

 
 
10.03
Indemnification by the Buyer

 
 
10.04
Procedure

 
 
10.05
Payment

 
 
10.06
Failure to Pay Indemnification

 
 
10.07
Adjustment of Liability

 
 
10.08
Limitations of Indemnity.

 
 
10.09
Mitigation, Subrogation

 
 
ARTICLE XI NATURE OF STATEMENTS AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 
 
ARTICLE XII EXPENSES

 
 
ARTICLE XIII TERMINATION

 
 
13.01
Best Efforts to Satisfy Conditions

 
 
13.02
Termination

 
 
13.03
Liability Upon Termination

 
 
13.04
Notice of Termination

 
 
ARTICLE XIV DEFINITIONS OF CERTAIN TERMS

 

379007.2
   



 
 

--------------------------------------------------------------------------------

 

14.01           “Accounts Receivable”                                           
 
14.02
“Agreement”

 
 
14.03
“AICPA”

 
 
14.04
“Assumed Liabilities”

 
 
14.05
“Business”

 
 
14.06
“Business Day”

 
 
14.07
“Buyer”

 
 
14.08
“Closing”

 
 
14.09
“Closing Date”

 
 
14.10
“Code”

 
 
14.11
“Contracts and Other Agreements”

 
 
14.12
“Damages”

 
 
14.13
“Disclosure Schedule”

 
 
14.14
“Documents and Other Papers”

 
 
14.15
“Employment Agreements”

 
 
14.16
“Environmental Laws”

 
 
14.17
“Environmental Liabilities”

 
 
14.18
“Environmental Permit”

 
 
14.19
“Equipment”

 
 
14.20
“ERISA”

 
 
14.21
“Excluded Assets”

 
 
14.22
“Facilities”

 
 
14.23
“Final Net Working Capital”

 
 
14.24
“Financial Statements”

 
 
14.25
“General Buyer Losses”

 
 
14.26
“Governmental Entity”

 
 
14.27
“Hazardous Materials”

 
 
14.28
“Indemnitee”

 
 
14.29
“Indemnitor”

 
 
14.30
“Inventories”

 
 
14.31
“Lien”

 
 
14.32
“Losses”

 
 
14.33
“Net Working Capital”

 
 
14.34
“Permits”

 

379007.2
   



 
 

--------------------------------------------------------------------------------

 

          14.35           “Permitted Liens”        
                        
 
14.36
“Person”

 
 
14.37
“Pre-Closing Obligations”

 
 
14.38
“Proprietary Information”

 
 
14.39
“Proprietary Rights”

 
 
14.40
“Related Party Leases”

 
 
14.41
“Retained Liabilities”

 
 
14.42
“Seller”

 
 
14.43
“Seller Purchase Price”

 
 
14.44
“Shareholders”

 
 
14.45
“Subsidiary”

 
 
14.46
“Tax Consideration”

 
 
14.47
“Tax Returns”

 
 
14.48
“Taxes”

 
 
14.49
“Third Party Claims”

 
 
14.50
“Third Party Leases”

 
 
14.51
“Trade Payables”

 
 
14.52
“Transferred Assets”

 
 
14.53
“Transferred Employees”

 
 
14.54
“Vehicles”

 
 
ARTICLE XV MISCELLANEOUS 

 
 
15.01
Notices

 
 
15.02
Bulk Transfer Laws

 
 
15.03
Assignment

 
 
15.04
Successors

 
 
15.05
Entire Agreement

 
 
15.06
Governing Law

 
 
15.07
Waiver

 
 
15.08
Severability

 
 
15.09
No Third Party Beneficiaries

 
 
15.10
Counterparts

 
 
15.11
Headings

 
 
15.12
Negotiated Transaction

 

379007.2
   



 
 

--------------------------------------------------------------------------------

 

          15.13           Negotiation with Others      
                                      
 
15.14
Prevailing Party

 
 
15.15
Disclosure Schedules

 




EXHIBITS:


EXHIBIT A:                      Form of Seller Note (Section 1.03(a))
EXHIBIT B:                      Form of Lease (Section 7.08)
EXHIBIT C:                      Form of General Conveyance, Transfer, Assignment
& Assumption (Sections 8.03 and 9.05)
EXHIBIT D:                      Form of Employment Agreement (Section 8.06)
EXHIBIT E:                      Form of Landlord Assignment and Estoppel
Certificate (Section 7.08)
EXHIBIT F:                      Form of Escrow Agreement (Section 8.03)
EXHIBIT G:                      Tax Allocation (Section 1.08(a))
EXHIBIT H:                      Form of Subordination Agreement (Section
1.05(i))
EXHIBIT I:                      Form of Assignment of Lease (Section 7.08)
EXHIBIT J:                      Form of Termination of lease (Section 7.08)
EXHIBIT K:                      Net Working Capital Calculation



379007.2
   



 
 

--------------------------------------------------------------------------------

 





ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
22nd day of November, 2010  (“the Effective Date”), by and among D&F
DISTRIBUTORS, INC., an Indiana corporation (the “Seller”), the SHAREHOLDERS and
DXP ENTERPRISES, INC., a Texas corporation (the “Buyer”).


W I T N E S S E T H:


WHEREAS, the Seller desires to transfer to the Buyer the Business and all of the
Transferred Assets and the Assumed Liabilities and the Buyer desires to acquire
such Business, Transferred Assets and Assumed Liabilities, all upon the terms
and subject to the conditions set forth herein; and


WHEREAS, the parties hereto desire to set forth certain representations,
warranties, covenants and agreements, all as more fully set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:




ARTICLE I
 
PURCHASE AND SALE OF ASSETS
 
1.01 Transferred Assets.
 
(a) Subject to the terms and conditions of this Agreement and in consideration
of the obligations of the Buyer as provided herein, and except for the Excluded
Assets as provided in Section 1.02 hereof, at the Closing, the Seller shall
sell, assign, transfer, grant, bargain, deliver and convey to the Buyer, free
and clear of all Liens, other than Permitted Liens, all of Seller’s right, title
and interest in, to and under the Business, as a going concern, and all assets
owned or leased and used by the Seller in connection with or arising out of the
Business of every type and description, real or personal, tangible and
intangible, wherever located and whether or not reflected on the books and
records of the Seller (hereinafter sometimes collectively referred to as the
“Transferred Assets”), including, but not limited to:
 
(i)  
all tangible personal property, including but not limited to the Equipment and
vehicles set forth in Schedule 1.01(a)(i) to the Disclosure Schedule;

 
(ii)  
all Inventories, including the Inventories set forth in Schedule 1.01(a)(ii) to
the Disclosure Schedule;

 
(iii)  
all accounts receivable and other rights to payment from customers of Seller,
including the accounts receivable set forth in Schedule 1.01(a)(iii) to the
Disclosure Schedule (“Accounts Receivable”);

 

379007.2
   



 
1

--------------------------------------------------------------------------------

 

(iv)  
the Proprietary Information, including but not limited to the name “D&F
Distributors” or any derivatives thereof, and the names of the customers and
suppliers of the Business;

 
(v)  
to the extent assignable, all Contracts and Other Agreements, including but not
limited to (A) all rights of Seller under non-disclosure or confidentiality
agreements, non-compete or non-solicitation agreements with former employees,
Transferred Employees and agents of Seller or with third Persons to the extent
relating to the Business or the Transferred Assets and (B) all rights of Seller
under or pursuant to all warranties, representations and guarantees made by
suppliers, manufacturers and contractors to the extent relating to products sold
and services provided to Seller or to the extent affecting any Transferred
Assets or the Business (but specifically excluding warranties, representations
and guaranties specifically and solely relating to any Excluded Assets or
Retained Liabilities);

 
(vi)  
cash and cash equivalents;

 
(vii)  
to the extent assignable, all prepaid expenses, deposits and similar assets of
Seller, including but not limited to customer deposits, security for rent,
electricity, telephone or other utilities and prepaid charges and expenses
including prepaid rent and any prepaid items shown on Seller’s August 31, 2010
Financial Statements relating to the Transferred Assets and the Business subject
to adjustment due to the passage of time;

 
(viii)  
all documents that are related to the Business, including but not limited to
documents relating to products, services, marketing, advertising, promotional
materials, Proprietary Information, personnel files of the Transferred Employees
and all files, customer files and related documents (including credit
information), supplier lists, records, literature and correspondence, to the
extent permitted by law to be assigned and transferred (“Documents and Other
Papers”);

 
(ix)  
to the extent assignable, all permits, including but not limited to
environmental permits used by Seller in the Business and all permits necessary
to conduct the Business as currently conducted, and all rights, and incidents of
interests therein (“Permits”);

 
(x)  
all supplies and computer equipment owned by Seller and used or held for use in
connection with the Transferred Assets and the Business;

 
(xi)  
to the extent not used to repair or replace any Transferred Assets, all rights
to third-party property and casualty insurance proceeds to the extent receivable
in respect of property or assets that would otherwise be Transferred Assets; and

 
(xii)  
all other intangible assets of Seller, if any, associated with the Transferred
Assets and the Business.

 

379007.2
   



 
2

--------------------------------------------------------------------------------

 

 (b) The Seller shall use its reasonable efforts to obtain, or as the case may
be assist the Buyer in obtaining, such consents of third parties as are
necessary for the assignment of the Transferred Assets; provided, however, that
Seller shall not be required to pay any amounts in respect of obtaining such
consents.  To the extent that any of the Transferred Assets are not assignable
or consents to the assignment thereof cannot be obtained as herein provided,
such Transferred Assets shall be held by the Seller in trust for the Buyer and
any obligations with respect thereto shall be performed by the Buyer in the name
of the Seller and all benefits and obligations derived thereunder shall be for
the action of the Buyer.  The Seller shall, at the request of the Buyer, enforce
in a reasonable manner, at the cost of and for the account of the Buyer, any and
all rights of the Seller against such third party relating to any such
Transferred Assets.  Seller shall promptly pay over to the Buyer all money or
other consideration received by it in respect of such entitlement.
 
(c) The Seller shall also notify each Person which may have possession of the
Transferred Assets on the Closing Date of the transfer of such Transferred
Assets to the Buyer.
 
1.02 Excluded Assets.  There shall be excluded from the Transferred Assets (the
“Excluded Assets”): (i) cash or cash equivalents, including, without limitation,
checks or drafts received by Seller in connection with the Business for which
Seller received funds prior to the Closing Date, certificates of deposit, time
deposits and marketable securities, (ii) the minute books, organizational
documents, stock registers and such other books and records of Seller pertaining
to ownership, organization or existence of Seller as a corporation, provided,
however, duplicate copies of such records shall be provided to Buyer as are
reasonably necessary to enable Buyer to file tax returns and file information
with the Securities and Exchange Commission, and (iii) those assets of listed or
described on Schedule 1.02 of the Disclosure Schedule.
 
1.03 Consideration
 
(a) The consideration for Buyer’s purchase of the Transferred Assets and the
Business shall be: Thirteen Million Four Hundred Thousand Dollars ($13,400,000)
(“Seller Purchase Price”)  subject to adjustment as otherwise provided under
this Section 1.03, paid as follows: (i) the amount that equals 48.56% of the net
purchase price after payment of the Seller’s bank debt and Shareholder debt (the
“Seller Cash Payment”), (ii) the amount that equals 26.455% of the net purchase
price after payment of the Seller’s bank debt and Shareholder debt in shares of
the unregistered common stock of Buyer as determined in Section 1.03(g) below
(the “Stock”), (iii) a promissory note in the form of Exhibit “A” in an original
principal amount equal to (24.985% of the net purchase price after payment of
the Seller’s bank debt and the Shareholder debt) minus the principal amount of
the Seller Escrow Note (the “Seller Note”); (iv) a promissory note in the form
of Exhibit “A” in an original principal amount equal to 95.01% of the Escrow
Amount  (the “Seller Escrow Note”), which along with the assumption of the
Assumed Liabilities shall be the “Seller Consideration”; (v) the amount
necessary to satisfy in full the Seller’s bank debt and Shareholder debt.  On
the Closing Date, Buyer shall (x) pay the Seller Cash Payment to Seller (i) by
wire transfer of  same day funds into an account(s) designated by Seller in an
amount necessary to satisfy the Seller’s bank debt and Shareholder debt; (ii) by
wire transfer of  same day funds into account(s) designated by Seller in the sum
equal to the Seller Cash Payment reduced by the wire transfer amounts in (i) and
 

379007.2
   



 
3

--------------------------------------------------------------------------------

 
(b) (iii) hereof; and (iii) by wire transfer equal to 3.99% of the Escrow Amount
to the escrow account as specified in the Escrow Agreement as defined in Section
8.03; (y) deliver to Seller the duly executed Seller Note and the Stock; and (z)
deliver to the Escrow Agent the Seller Escrow Note pursuant to the Escrow
Agreement.  The Escrow Amount (the “Escrow Amount”) shall be five percent of the
Seller Purchase Price after payment of bank debt and the Shareholders’ debt.
 
(c) In consideration of the Shareholders covenants and agreements as set forth
in Section 7.07 and 7.10 hereof, on the Closing Date Buyer shall execute and
deliver the Seller Note.  In the event Buyer were to seek damages for any breach
of Section 7.07 or 7.10, the amount specified in the immediately preceding
sentence or otherwise allocated by the parties to the covenants set forth in
Section 7.07 and 7.10 shall not be considered a measure of or limit on such
damages.
 
(d) Not later than sixty (60) days after the Closing Date, Buyer shall cause to
be prepared and delivered to Seller and the Shareholders a statement setting
forth Buyer’s calculation of Final Net Working Capital as of the end of business
on the  Closing Date (the "Closing Statement"), which shall be prepared by Buyer
in accordance with Exhibit K.
 
(e) If Seller disagrees with Buyer’s calculations in the Closing Statement,
Seller may, within fifteen (15) days after delivery of the Closing Statement,
deliver a notice to Buyer disagreeing with such calculation and setting forth
Seller’s calculation of such amounts (a "Dispute Notice").  Any such Dispute
Notice shall specify those items or amounts as to which Seller disagrees, and
Seller shall be deemed to have agreed with all other calculations and amounts
contained in the Closing Statement.  If a Dispute Notice shall be duly delivered
by Seller to Buyer, Buyer and Seller shall, during the fifteen (15) days
following such delivery, use their good faith efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the Final
Net Working Capital as of the Closing Date, as applicable, which amount shall
not be less than the amount thereof shown in the Closing Statement nor more than
the amount thereof shown in Seller’s Dispute Notice.  If the parties so resolve
all disputes, the computation of the Final Net Working Capital as of the Closing
Date, as amended to the extent necessary to reflect the resolution of the
dispute, shall be conclusive and binding on all parties.  If during such period,
Buyer and Seller are unable to reach an agreement, they shall within five (5)
days thereafter cause BKD, LLP, Evansville, Indiana (the “Firm”) to review this
Agreement and the disputed items or amounts for the purpose of calculating the
Final Net Working Capital as of the Closing Date (it being understood that in
making such disputed calculation, the Firm shall be functioning as an expert and
not as an arbitrator).  In making such disputed calculation, the Firm shall
consider only those items or amounts in the Closing Statement and the Dispute
Notice to which Seller has disagreed.  The Firm shall deliver to Buyer and
Seller, as promptly as practicable (but in any case no later than thirty (30)
days from the date of engagement of the Firm), a report setting forth the
calculations of the Final Net Working Capital as of the Closing Date.  Such
report shall be final and binding upon Buyer, Seller and the Shareholders and
judgment may be entered to enforce such report in any court of competent
jurisdiction.  The fees, costs and expenses of the Firm (“the Expenses”) shall
be  paid as follows: (i) if the event the Firm agrees with Buyer’s calculation
of the Final Net Working Capital, then Seller shall pay the Expenses, (ii) if
the Firm agrees with Seller’s calculation of the Final Net Working Capital, then
Buyer will pay the Expenses, or (iii) if the Firm does not agree with Buyer’s or
Seller’s calculation of Final Net Working Capital, then the Expenses shall be
prorated between Buyer and Seller based on the percentage of adjustment for each
parties’ Final Net Working Capital calculation.
 

379007.2
   



 
4

--------------------------------------------------------------------------------

 
(f) Buyer and Seller shall, and shall cause their respective representatives to,
cooperate and assist in the preparation of the Closing Statement and the
calculation of the Final Net Working Capital and in the conduct of the review
thereof, including the making available to the extent necessary books, records,
work papers and personnel.
 
(g) If the Final Net Working Capital is more than Three Million and No/100
Dollars ($3,000,000.00), then Buyer shall pay Seller the amount in excess of
$3,000,000.00.  If the Final Net Working Capital is less than Two Million Seven
Hundred Thousand and No/100 Dollars ($2,700,000.00), then Seller shall pay Buyer
the difference between the Final Net Working Capital and $2,700,000.00.  Such
payments shall be made by wire transfer within ten (10) business days from the
receipt of the notice, as required by this Agreement, requesting the payment to
the account designated in the notice.  In the event Seller fails to timely make
such payment, then Buyer may offset the amount of said payment against the
principal amount of the Seller Note.  In the event Buyer fails to timely make
such payment, the Seller shall have the right, upon prior written notice to the
Seller, to increase the principal amount of the Seller Escrow Note or the Seller
Note, and the amount of the periodic payments of principal and interest shall be
increased by the amount required to allow for the full payment of Seller Escrow
Note or Seller Note over the term of the Seller Escrow Note or Seller Note.
 
(h) The number of shares of Stock to be issued by Buyer at Closing shall be
calculated by dividing the amount that equals 26.455% of the net purchase price
after payment of the Seller’s bank debt and Shareholder debt by the per share
average of the daily closing prices of Buyer’s common stock for the thirty (30)
consecutive trading days on the NASDAQ Stock Exchange immediately preceding the
Effective Date of this Agreement.
 
(i) Buyer will take such action as may reasonably be requested in writing by
Seller so as to permit resale of the Stock and any shares issued upon conversion
of the Note or the Escrow Note, pursuant to Rule 145 of the United States
Securities and Exchange Commission.
 
(j) The Seller Note shall be subject to that one certain Subordination Agreement
substantially similar to Exhibit “H”, which is attached hereto.
 
1.04 Assumed Liabilities.  On the terms and subject to the conditions set forth
in this Agreement, at the Closing the Buyer will assume, effective as of the
Closing Date, the following liabilities of Seller (collectively, the “Assumed
Liabilities”):
 
(a) all liabilities of Seller under the Contracts and Other Agreements that
arise out of or relate to the performance thereof for the period from and after
the Closing Date and the other obligations and liabilities associated with the
operation of the Business from and after the Closing Date;
 
(b) all Trade Payables of the Seller as of the Closing Date arising out of the
ordinary course of the Business prior to the Closing Date;
 
(c) all obligations of Seller with respect to unpaid payroll and sales taxes as
of the Closing Date arising in the ordinary course of Business prior to the
Closing Date;
 
(d) the liabilities set forth in Article 6 specifically assumed by Buyer;
 

379007.2
   



 
5

--------------------------------------------------------------------------------

 
(e) the warranty claims provided in Section 7.09; and
 
(f) those liabilities listed on Schedule 1.04(f).
 
1.05 Liabilities Not Assumed by the Buyer.  Except for the Assumed Liabilities
and the warranty claims as provided in Section 7.09 hereof, the Seller shall pay
and discharge in due course all of its liabilities, debts and obligations,
whether known or unknown, now existing or hereafter arising, contingent or
liquidated, including, without limitation, those listed in Schedule 1.05 of the
Disclosure Schedule (the “Retained Liabilities”), and the Buyer shall not
assume, or in any way be liable or responsible for, any of such Retained
Liabilities.  Without limiting the generality of the foregoing, the Retained
Liabilities shall include the following:
 
(a) any liability or obligation of the Seller arising out of or in connection
with this Agreement and the consummation and performance of the transactions
contemplated hereby, whether or not such transactions are consummated, including
but not limited to, and except as otherwise provided herein, any liability for
Taxes so arising;
 
(b) any liability or obligation for any and all Taxes of, or pertaining or
attributable to, (i) the Seller for any period that ends on or before, or
includes, the Closing Date, or (ii) the Business and/or the Transferred Assets
for any period or portion thereof that ends on or before the Closing Date
(including, but in no way limited to, any and all Taxes described in clauses (i)
and (ii) of this Section 1.05(b) for which liability is or may be sought to be
imposed on the Buyer under any successor liability, transferee liability or
similar provision of any applicable foreign, federal, state or local law);
 
(c) except for the warranty claims as provided in Section 7.09 hereof, all other
liabilities and obligations to any Person arising prior to the Closing or
related to the conduct or operation of the Transferred Assets or the Business
prior to the Closing Date, including, but not limited to, the Pre-Closing
Obligations and the specific liabilities, obligations or litigation listed on
Schedule 1.05(c) of the Disclosure Schedule;
 
(d) all environmental costs and liabilities, to the extent arising out of or
otherwise related to:  (i) the ownership or operation by Seller of the
Transferred Assets or the Business, including but not limited to the Facilities,
prior to the Closing Date, and (ii) the Excluded Assets or any other real
property formerly owned, operated, leased or otherwise used by Seller;
 
(e) except as set forth in Article 6, all liabilities arising out of, relating
to or with respect to (i) the employment or performance of services, or
termination of employment or services by Seller of any individual (including any
Transferred Employee) on or before the Closing Date, (ii) worker’s compensation
claims against Seller that relate to the conduct of the Business or the
operation of the Transferred Assets on or before the Closing Date, irrespective
of whether such claims are made prior to or after the Closing or (iii) any
employee benefit plan of the Seller;
 
(f) all liabilities arising out of, under or in connection with any indebtedness
of Seller, not specifically assumed by Buyer in this Agreement, including but
not limited to notes payable to the Shareholders or to notes payable to any
employee or employees of the Seller;
 

379007.2
   



 
6

--------------------------------------------------------------------------------

 
(g) all liabilities in respect of:  (i) any pending or threatened legal
proceeding or any claim arising out of, relating to or otherwise in respect of
the operation of the Business prior to the Closing Date or (ii) any Excluded
Asset;
 
(h) except as provided in Section 7.09, all liabilities relating to any dispute
with any client or customer of the Business existing as of the Closing Date or
based upon, relating to or arising out of events, actions, or failures to act
prior to the Closing Date; provided, however, the Buyer agrees to reasonably
assist Seller in satisfying such dispute at Seller's cost, including by
providing services of Buyer and the Transferred Employees and Transferred
Assets; and
 
(i) The Seller Note shall be subject to that one certain Subordination Agreement
substantially similar to Exhibit “H”, which is attached hereto.
 
1.06 Prorations of Expenses and Certain Property Taxes.
 
(a) Any general property Tax assessed against or pertaining to the Transferred
Assets, including pursuant to the leases for the Facilities, for the taxable
period that includes the Closing Date shall be prorated between the Buyer (after
the Closing Date) and the Seller (prior to and including the Closing Date) as of
the Closing Date.  In the event the amount of any such general property Tax
cannot be ascertained as of the Closing Date, proration shall be made on the
basis of the preceding year and to the extent that such proration may be
inaccurate the Seller and the Buyer agree to make such payment to the other
after the tax statements have been received as are necessary to allocate such
general property Tax properly between the Seller and the Buyer as of the Closing
Date.
 
(b) Except as otherwise provided in this Agreement, the Seller and the Buyer
agree that amounts payable with respect to utility charges, insurance premiums
and other items of expense attributable to the conduct of the Business shall be
prorated as of the Closing Date (with Seller responsible for the period up to
and including the Closing Date and Buyer responsible for the period after the
Closing Date) to the extent the charges and expenses cannot be identified as to
the party who received the benefits to which such charges and expenses relate.
 
1.07 Transfer Taxes; Recording Fees; Tax Reimbursement.
 
(a) The Buyer and the Seller acknowledge and agree that the Purchase Price does
not include any sales tax imposed as a result of the transfer of equipment and
motor vehicles.  The Buyer hereby agrees to indemnify the Seller and the
Shareholders against, and agrees to protect, save and hold the Seller and
Shareholders harmless from, any loss, liability, obligation or claim (whether or
not ultimately successful) for sales, transfer or other similar Taxes (and any
interest, penalties, additions to tax and fines thereon or related thereto)
imposed as a result of the consummation of the transactions contemplated by this
Agreement.
 
(b) The Buyer shall pay any and all recording, filing or other governmental fees
relating to documenting the transfer of the Transferred Assets from the Seller
to the Buyer.
 

379007.2
   



 
7

--------------------------------------------------------------------------------

 
(c) Seller shall timely file all Tax Returns relating to the operation of the
Transferred Assets and conduct of the Business prior to the Closing Date.  If
Seller remits any income taxes that are Assumed Liabilities of Buyer pursuant to
Section 1.04(f) hereof, then Buyer shall promptly reimburse Seller for such
payment upon provision by Seller of reasonable written evidence of such
remittance.
 
1.08 Allocation of Purchase Price.
 
(a) Seller, the Shareholders and Buyer have prepared an initial written
statement setting forth the allocation of the consideration (including, without
limitation, the Seller Purchase Price and any adjustments thereto) deemed to
have been paid for federal income tax purposes by the Buyer to the Seller and
the Shareholders pursuant to this Agreement (the “Tax Consideration”) among the
Transferred Assets and the other covenants and rights arising hereunder (the
“Allocation”) and a copy of such written statement is attached hereto as Exhibit
“G”.
 
(b) For federal income tax purposes (including, without limitation, Buyer’s,
each Shareholder’s and the Seller’s compliance with the reporting requirements
of Section 1060 of the Code), each of the Seller, Shareholders and the Buyer
hereby agree to use the Allocation and to cooperate in good faith with each
other in connection with the preparation and filing of any information required
to be furnished to the Internal Revenue Service under Section 1060 of the Code
(including, without limitation, Section 1060(b) and (e) of the Code) and any
applicable regulations thereunder.  Without limiting the generality of the
preceding sentence, the Buyer, Shareholders and the Seller agree to (i) report
the Allocation to the Internal Revenue Service on Form 8594 and, if required,
supplemental Forms 8594, in accordance with the instructions to Form 8594 and
the provisions of Section 1060 of the Code and the applicable regulations
thereunder, and (ii) coordinate their respective preparation and filing of each
such Form 8594 and any other forms or information statements or schedules
required to be filed under Section 1060 of the Code and the applicable
regulations thereunder so that the Allocation and information reflected on such
forms, statements and schedules shall be consistent.
 
(c) Notwithstanding the foregoing provisions of this Section 1.08, Buyer shall
prepare and deliver to Seller and Shareholders from time to time revised
statements of any Allocation to the extent that any matters need updating
(including, without limitation, in respect of any adjustments under Section 1.03
hereof), which such revised statements shall be substantially consistent with
the manner of allocation previously agreed to by the Seller, Shareholders and
the Buyer.
 
1.09 Right to Control Payment.  Buyer shall have the right, but not the
obligation, to make any payment due from Seller with respect to any Retained
Liabilities which are not paid by Seller within five (5) Business Days following
written request for payment from Buyer; provided, however, that if Seller
advises Buyer in writing during such five (5) Business Day-period that a good
faith payment dispute exists or Seller has valid defenses to non-payment with
respect to such Retained Liability, then Buyer shall not have the right to pay
such Retained Liability as long as Seller continues to diligently proceed to
resolve such dispute or valid defense.  Seller agrees to reimburse Buyer
promptly and in any event within five (5) Business Days following written notice
of such payment by Buyer for the amount of any payment made by Buyer pursuant to
this Section 1.09.
 

379007.2
   



 
8

--------------------------------------------------------------------------------

 

1.10 Accounts Receivable.  Following the Closing Date, Seller and Shareholders
shall provide reasonable assistance to Buyer in the collection of the accounts
receivable.  If Seller shall receive payment in respect of the accounts
receivable, then Seller shall forward such payment to Buyer in not less than
thirty (30) days from receipt of such payment.
 


ARTICLE II
 
CLOSING
 
Subject to the conditions set forth in this Agreement, the Closing shall take
place at the offices of Johnson Carroll Norton Kent & Straus, P.C., located in
Evansville, Vanderburgh County, Indiana, or by electronic transmission of all
closing documents between the counsels for Seller and for Buyer, at 10:00 a.m.
on or before December 3, 2010 or at such other time, date and place as the
parties hereto shall mutually agree upon in writing (the “Closing Date”) with
the effective date on November 30, 2010.  Except as set forth in Article 13,
failure to consummate the transactions contemplated hereby on such date shall
not result in a termination of this Agreement or relieve any party hereto of any
obligation hereunder.  Title to, ownership of, control over and risk of loss of
the Transferred Assets shall pass to the Buyer on the Closing Date at 11:59:59
PM, Evansville, Indiana time.







ARTICLE III
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
OF THE SELLER AND THE SHAREHOLDERS
 
The Seller and the Shareholders, hereby represent and warrant to the Buyer and
covenant and agree as follows:





3.01 Corporate Matters.
 
(a) The Seller is a corporation organized, validly existing and in good standing
under the laws of the State of Indiana.  The Seller is duly authorized,
qualified and licensed and has all requisite power and authority under all
applicable laws, ordinances and orders of public authorities to own, operate and
lease its properties and assets and to carry on its business in the places and
in the manner currently conducted.  The Seller is qualified to do business as a
foreign corporation in Kentucky, Illinois, Ohio and Tennessee.  There is no
other jurisdiction in which the nature and extent of the Seller’s business or
the character of its assets makes qualification to transact business as a
foreign corporation necessary.  The Seller has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations under this
Agreement.
 
(b) The Seller has no Subsidiaries.
 
(c) The Seller does not do business in any state or commonwealth under any name
other than the corporate name set forth in the first paragraph of this
Agreement.
 
(d) The Seller and the Shareholders represent and warrant to the Buyer that (i)
the Shareholders hold of record and own beneficially 53,000 shares of the
capital stock which is all of the issued and outstanding capital stock of the
Seller free and clear of any Liens, except encumbrances on transfer generally
imposed under applicable securities law; and (ii)
 

379007.2
   



 
9

--------------------------------------------------------------------------------

 
 
(e) no other form of stock of the Seller has been issued by the Seller.  Set out
in Schedule 3.01(d) are the names of the parties that hold of record and own
beneficially all of the common stock of the Seller and the number of shares of
capital stock owned by each party.  Neither the Shareholders nor, to the
Seller’s knowledge, any other Persons owning capital stock of the Seller are
party to an option, warrant, purchase right, or other contract or commitment
that could require the Shareholders or such other owners of the capital stock to
sell, transfer, or otherwise dispose of any common stock of the Seller (other
than in this Agreement).  The Shareholders or the other owners of the common
stock are not a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any shares of the capital stock of
the Seller.  All of the common stock of the Seller has been duly authorized and
validly issued.  Set out in Schedule 3.01(d) are copies of the Articles of
Incorporation and Bylaws of the Seller and all amendments thereto.
 
3.02 Validity of Agreement and Conflict with Other Instruments.
 
(a) This Agreement has been duly authorized by the Shareholders and directors of
the Seller.  No further corporate action is necessary on the part of the Seller
to execute and deliver this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Seller and the Shareholders and is a legal, valid and binding obligation of the
Seller and the Shareholders enforceable against the Seller and the Shareholders
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect that affect creditors’ rights generally and by legal
and equitable limitations on the availability of specific remedies.
 
(b) The covenants set out in Sections 7.07 and 7.10 hereof have been approved by
all necessary corporate action on the part of Seller and, when executed and
delivered at the Closing as contemplated by this Agreement, shall be legal,
valid and binding obligations of the Seller and the Shareholders, enforceable
against the Seller and the Shareholders in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect that
affect creditors’ rights generally and by legal and equitable limitations on the
availability of specific remedies.
 
(c) The execution, delivery and performance of this Agreement and the other
agreements and documents to be delivered by the Seller to the Buyer, the
consummation of the transactions contemplated hereby or thereby, and the
compliance with the provisions hereof or thereof, by the Seller will not, with
or without the passage of time or the giving of notice or both to the best of
Seller’s knowledge:
 
(i)  
conflict with, constitute a breach, violation or termination of any provision
of, or give rise to any right of termination, cancellation or acceleration, or
loss of any right or benefit or both, under, any of the Contracts and Other
Agreements to which the Seller is a party or by which any of them is bound,
other than, in each case, such that would not materially and adversely affect
the ability of the Seller to consummate the transactions contemplated hereby or
thereby;

 

379007.2
   



 
10

--------------------------------------------------------------------------------

 

(ii)  
result in an acceleration or increase of any amounts due with respect to the
Trade Payables;

 
(iii)  
conflict with or violate the Articles of Incorporation or Bylaws of the Seller;

 
(iv)  
result in the creation or imposition of any Lien on any of the Transferred
Assets; or

 
(v)  
violate any law, statute, ordinance, regulation, judgment, writ, injunction,
rule, decree, order or any other restriction of any kind or character applicable
to the Seller or any of their respective properties or assets.

 
(d) Except as set forth in Schedule 1.04(f) and 3.05(a), the execution, delivery
and performance of this Agreement and the other agreements and documents to be
delivered by the Shareholders, the consummation of the transactions contemplated
hereby and thereby, and the compliance with the provisions hereof and thereof,
by the Shareholders will not, with or without the passage of time or the giving
of notice or both:
 
(i)  
conflict with, constitute a breach, violation or termination of any provision
of, or give rise to any right of termination, cancellation or acceleration, or
loss of any right or benefit or both under any contract or other agreement to
which the Shareholders are a party or by which any of them is bound, other than,
in each case, such that would not materially and adversely affect the ability of
each Shareholder to consummate the transactions contemplated hereby or thereby;
or

 
(ii)  
to the best of Seller’s knowledge, violate any law, statute, ordinance,
regulation, judgment, writ, injunction, rule, decree, order or any other
restriction of any kind or character applicable to the Shareholders or any of
their respective properties or assets.

 
 
(e) Attached as Schedule 3.02(e) of the Disclosure Schedule are true, correct
and complete copies of all resolutions adopted by the directors and shareholders
of Seller with respect to the Seller approving this Agreement and the
transactions contemplated hereby.  Such resolutions were adopted at meetings
duly called and convened at which a quorum was present and acting throughout or
by unanimous written consents.  Such resolutions are in full force and effect
without amendment or modification.
 
3.03 Approvals, Licenses and Authorizations.
 
(a) Except as set forth on Schedule 3.03(a), no order, license, consent, waiver,
authorization or approval of, or exemption by, or the giving of notice to, or
the registration with, or the taking of any other action in respect of, any
Person not a party to this Agreement, including any Governmental Entity, and no
filing, recording, publication or registration in any public office or any other
place is now, or under existing law in the future will be, necessary on behalf
of the Seller to
 

379007.2
   



 
11

--------------------------------------------------------------------------------

 
 
(b) authorize the execution, delivery and performance of this Agreement or any
other agreement contemplated hereby to be executed and delivered by them and the
consummation of the transactions contemplated hereby or thereby (including, but
not limited to, assignment of the Transferred Assets), or to effect the
legality, validity, binding effect or enforceability thereof.
 
(c) Schedule 3.03(b) contains a list of all licenses, permits, concessions,
warrants, franchises and other governmental authorizations and approvals of all
Governmental Entities required or necessary to carry on the Business in the
places and in the manner currently conducted have been duly obtained, are in
full force and effect.  Except as set forth on Schedule 3.03(b), no violations
are in existence or have been recorded since December 31, 2009 with respect to
such licenses, permits or other authorizations and no proceeding is pending or,
to the best knowledge of the Seller, threatened with respect to the revocation
or limitation of any of such licenses, permits or other authorizations.  The
Seller has complied with all laws, rules, regulations and orders applicable to
the Business, and all rules, regulations and orders respecting the provision of
services by the Seller.
 
3.04 Title to and Condition of Transferred Assets.

(a) The Seller currently leases all of the Facilities.  All of the Transferred
Assets are located at one of the Facilities.
 
(b) The Seller has good and marketable title to all Equipment free and clear of
all Liens other than those Liens set forth on Schedule 3.04(b) of the Disclosure
Schedule and Permitted Liens.  All of the Equipment is in the Seller’s
possession and control and in good condition and repair, ordinary wear and tear
accepted, and is suitable for the purposes used.
 
(c) All Inventories are set forth on Schedule 1.01(a)(ii) of the Disclosure
Schedule.  The Seller has valid title to all Inventories free and clear of all
Liens other than those Liens set forth on Schedule 3.04(c) of the Disclosure
Schedule and Permitted Liens, which Liens shall be released on or prior to the
Closing.  The Inventories are in good and marketable condition and are saleable
in the ordinary course of business.  The Inventories constitute sufficient
quantities for the normal operation of the Business and the Inventories will be
in such sufficient quantities on the Closing Date.  There are not any slow
moving or obsolete Inventories except as reserved in the November 30, 2010
Financial Statements.
 
(d) The accounts receivable comprising part of the Transferred Assets are owned
by the Seller free and clear of all Liens (other than those Liens set forth in
Schedule 3.04(d) of the Disclosure Schedule, which Liens shall be released on or
prior to the Closing and Permitted Liens) and relate to receivables owed to the
Seller.  All accounts receivable were generated in the ordinary course of
business pursuant to bona fide transactions and are payable on ordinary trade
terms.  The Seller is unaware of any existing facts or circumstances that could
reasonably be expected to increase uncollectible accounts receivable beyond the
allowance for bad debt reflected in the November 30, 2010 Financial Statements.
 
(e) The Seller owns or possesses licenses or other rights to use, and will at
the Closing transfer to the Buyer, all rights to all Proprietary Information
necessary for the conduct of the Business as currently conducted, except for
standard "shrink wrapped, off the shelf" or "click-wrap" software.  Set forth in
Schedule 3.04(e) of the Disclosure Schedule is a complete and accurate list of
all patents, trademarks, copyrights and licenses that Seller owns
 

379007.2
   



 
12

--------------------------------------------------------------------------------

 
 
(f) or possesses or otherwise has rights to use pertaining to the Business,
except for standard "shrink wrapped, off the shelf" or "click-wrap" software
including the jurisdictions in which each such item has been issued or
registered and the registration date.  No licenses, sublicenses, covenants or
agreements have been granted or entered into by the Seller in respect of the
items listed in Schedule 3.04(e) of the Disclosure Schedule except as noted
thereon.  The Seller has not received any notice of infringement,
misappropriation or conflict from any other Person with respect to such
Proprietary Information except as noted in Schedule 3.04(e) of the Disclosure
Schedule, and, to Seller's knowledge, the conduct of the Business has not
infringed, misappropriated or otherwise conflicted with any Proprietary Rights
of any such Person.  The Seller has not given indemnification for patent,
trademark, service mark or copyright infringements except to licensees or
customers in the ordinary course of business.  All of the Proprietary
Information that is owned by the Seller is owned free and clear of all Liens
except as set forth in Schedule 3.04(e) of the Disclosure Schedule and Permitted
Liens.  All Proprietary Rights that are licensed by the Seller to third parties
are licensed pursuant to valid and existing license agreements and such
interests are not subject to any Liens other than those under the applicable
license agreements.  The consummation of the transactions contemplated by this
Agreement will not result in the loss of any Proprietary Information.  To
Seller's knowledge, the present business practices, methods and operations of
Seller regarding the Proprietary Information does not infringe, constitute an
unauthorized use of, misappropriation or violate any copyright, mark, patent,
trade secret or other similar right of any Person.  Except with respect to
licenses of commercial off-the-shelf software Seller is not obligated, required
or under any liability whatsoever to make any payments by way of royalties, fees
or otherwise regarding the Proprietary Information.
 
(g) Other than the Facilities, there is no real property or interest in real
property owned or leased by Seller for use in the Business or in connection with
the Transferred Assets.  Schedule 14.20 of the Disclosure Schedule sets forth a
complete list of the Facilities leased by Seller, including a legal description
of the Facilities (including the name of the lessor and the date of the lease
and all amendments thereto).  There is not any event of default regarding said
Facilities.  To Seller's knowledge, said leased real property is not subject to
any rights of first refusal or options to purchase except as set out in the
leases.
 
(h) Except for the current leases for the Facilities, the Seller owns or has
rights to use, and is transferring to the Buyer hereunder, all tangible assets
necessary for the conduct of the Business in the ordinary course.  The conduct
of the Business in the ordinary course is not dependent upon the right to use
the property of others, except such property as is leased or licensed by Seller
and assignable to Buyer pursuant to and included in the Transferred Assets.
 
3.05 Contracts and Commitments.
 
(a) Other than leases for the Facilities and as otherwise set forth in Schedule
1.04(f) and Schedule 3.05(a) of the Disclosure Schedule, none of the Transferred
Assets are subject to, and the Seller is not a party to or bound by:
 
(i)  
any agreement, contract or commitment requiring the expenditure or series of
related expenditures of funds in excess of $10,000 in any fiscal year (other
than purchase orders in the ordinary course of business for goods necessary for
the Seller to complete then existing contracts or purchase orders);

 

379007.2
   



 
13

--------------------------------------------------------------------------------

 

(ii)  
any agreement, contract or commitment requiring the payment for goods or
services whether or not such goods or services are actually provided or the
provision of goods or services at a price less than the Seller’s cost of
producing or supplying such goods or providing such services;

 
(iii)  
any loan or advance to, or investment in, any Person or any agreement, contract,
commitment or understanding relating to the making of any such loan, advance or
investment;

 
(iv)  
any contract, agreement, indenture, note or other instrument relating to the
borrowing of money or any guarantee or other contingent liability in respect of
any indebtedness or obligation of any Person (other than the endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business);

 
(v)  
any management service, employment, consulting or other similar type contract or
agreement;

 
(vi)  
any agreement, contract or commitment that would limit the freedom of the Buyer
or any affiliate thereof following the Closing Date to engage in any line of
business, to own, operate, sell, transfer, pledge or otherwise dispose of or
encumber any of the Transferred Assets or to compete with any Person or to
engage in any business or activity in any geographic area;

 
(vii)  
any agreement, lease, contract or commitment or series of related agreements,
leases, contracts or commitments not entered into in the ordinary course of
business or, except for agreements to purchase or sell goods and services
entered into in the ordinary course of business of the Seller, not cancelable by
the Seller without penalty to the Seller within 30 calendar days;

 
(viii)  
other than in respect of the Seller’s customary general warranty for goods sold
as described on Schedule 3.13(a) to the Disclosure Schedule, any agreement or
contract obligating the Seller or that would obligate or require any subsequent
owner of the Business or any of the Transferred Assets to provide for
indemnification or contribution with respect to any matter;

 
(ix)  
any sales, distributorship or similar agreement relating to the products sold or
services provided by the Seller;

 
(x)  
any license, royalty or similar agreement;

 
(xi)  
any contract requiring performance by Seller for a period of one year or more or
requiring Seller to purchase or sell a stated portion of its requirements or
outputs.

 
(b) To Seller’s knowledge, Seller is not in breach of any provision of, or is in
default (or knows of any event or circumstance that with notice, or lapse of
time or both, would constitute an event of default) under the terms of any of
the Contracts and Other Agreements that constitute a part of the Transferred
Assets.  All of the Contracts and Other Agreements that constitute a part of the
Transferred Assets are
 

379007.2
   



 
14

--------------------------------------------------------------------------------

 
 
(c) in full force and effect.  To Seller's knowledge, there are no pending or
threatened disputes with respect to any of the Contracts and Other Agreements.
 
(d) Except as shown on Schedule 3.05(a) and Schedule 1.04(f), the enforceability
of the Contracts and Other Agreements that constitute a part of the Transferred
Assets will not be affected in any manner by the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby and none
of the Contracts and Other Agreements that constitute a part of the Transferred
Assets require the receipt of the consent or waiver of any Person or
Governmental Entity prior to the sale, assignment, transfer, conveyance or
delivery thereof pursuant to this Agreement.
 
3.06 Financial Statements.
 
(a) Attached as Schedule 3.06 to the Disclosure Schedule are true, correct and
complete copies of (i) the reviewed Statement of Assets, Liabilities and
Stockholder’s Equity-Income Tax Basis of the Business as of December 31, 2008
and December 31, 2009 (“Annual Financials”) and the internally prepared balance
sheet of Business as of July 31, 2010 and August 31, 2010, and (ii) the reviewed
statements of Revenue, Expenses and Retained Earnings-Income Tax Basisi of the
Business for the annual periods ended December 31, 2008 and December 31, 2009,
and the internally prepared monthly and year-to-date statements of income of the
Business for the applicable periods ended July 31, 2010 and August 31, 2010.  No
later than three (3) days prior to the Closing Date, Seller shall deliver to
Buyer the internally prepared balance sheet and statement of income for the
Business for the period ended August 31, 2010 and September 30, 2010 (such
balance sheet and statement of income, collectively with each of the balance
sheets and statements of income described in clauses (i) and (ii) of this
Section 3.06(a), referred to herein as the “Financial Statements”).
 
The Financial Statements:
 
(i)  
the internally prepared Financial Statements fairly present the financial
position of the Business as of their respective dates and the results of
operations of the Business for the periods indicated therein;

 
(ii)  
the Annual Financials have been reviewed or compiled, as applicable, by Brown,
Smith & Settle, LLC in accordance with the Statements and Standards for
Accounting and Review Services issued by the American Institute of Certified
Public Accountants based on generally accepted accounting principles applied on
a consistent basis throughout the periods covered by the Financial Statements ;
and

 
(iii)  
the Annual Financials reflect all liabilities or obligations, whether accrued,
absolute, contingent or otherwise, of the Seller that are Assumed Liabilities as
required under generally accepted accounting principles consistently applied
other than those liabilities incurred since December 31, 2009, in the ordinary
course of business consistent with past practice.

 

379007.2
   



 
15

--------------------------------------------------------------------------------

 

The values at which the Inventories and accounts receivable are carried on the
Financial Statements are net of write-offs for uncollectable accounts receivable
and absolute Inventories and reflect normal and consistent inventory valuation
policies of the Seller.
 
3.07 Taxes.
 
(a) All Tax Returns that are required to be filed (taking into account all
extensions) on or before the Closing Date for, by, on behalf of or with respect
to the Seller, including, but not limited to, those relating to the Business,
the Transferred Assets and the Assumed Liabilities, and those which include or
should include the Seller, the Business, the Transferred Assets or the Assumed
Liabilities, have been or will be timely filed with the appropriate foreign,
federal, state and local authorities on or before the Closing Date, and all
Taxes shown to be due and payable on such Tax Returns or related to such Tax
Returns have been or will be timely paid in full on or before the Closing Date;
 
(b) All such Tax Returns and the information and data contained therein have
been or will be properly and accurately prepared and completed in all respects,
fairly present or will fairly present the information purported to be shown
therein, and reflect or will reflect all liabilities for Taxes for the periods
covered by such Tax Returns;
 
(c) None of such Tax Returns are now under audit or, to the Seller’s knowledge,
examination by any foreign, federal, state or local authority and there are no
agreements, waivers or other arrangements providing for an extension of time
with respect to the assessment or collection of any Tax or deficiency of any
nature against the Seller, the Business or the Transferred Assets, or with
respect to any such Tax Return, or any suits or other actions, proceedings,
investigations or claims now pending or threatened against the Seller, the
Business or the Transferred Assets with respect to any Tax, or any matters under
discussion with any foreign, federal, state or local authority relating to any
Tax, or any claims for any additional Tax asserted by any such authority;
 
(d) All Tax Returns that are required to be filed on behalf of or with respect
to the Seller, the Business, the Transferred Assets and the Assumed Liabilities
will be timely filed with the appropriate federal, state and local authorities
on or before their due date.  All Taxes due and owing from the Seller or
assessed and due and owing against the Business or the Transferred Assets on or
before the Closing Date have been or will be timely paid in full on or before
their due date;
 
(e) The Transferred Assets are not, and on the Closing Date will not be, subject
to or liable for any special assessments or similar types of impositions; and
 
(f) All withholding Tax and Tax deposit requirements imposed on the Seller and
applicable to the Business for any and all periods prior to and including the
Closing Date have been or will be timely satisfied in full (consistent with
Buyer’s obligation in Section 1.04 (c) hereof).
 
3.08 No Violations or Litigation.
 
(a) To Seller’s knowledge, Seller is currently not in violation of, and the
consummation of the transactions contemplated hereby will not cause any
violation of, any order of any Governmental Entity or any law, ordinance,
regulation, order,
 

379007.2
   



 
16

--------------------------------------------------------------------------------

 

(b) requirement, statute, rule, permit, concession, grant, franchise, license or
other governmental authorization relating or applicable to the Seller, the
Business or to any of the Seller’s properties, assets or operations, including
without limitation, the Transferred Assets.
 
(c) Except as set out in Schedule 3.08(b), there is no action, suit, claim,
investigation or legal, administrative, arbitration or other proceeding, or
governmental investigation or examination, or any change in any zoning or
building ordinance pending or, to the Seller’s knowledge, threatened against or
affecting the Seller, the Business or any of the Transferred Assets, at law or
in equity, before or by any Governmental Entity and, to Seller's knowledge, no
basis exists for any such action, suit, claim, investigation or proceeding.
 


3.09 No Adverse Changes or Events.  Other than as set forth on Schedule 3.09 to
the Disclosure Schedule, since December 31, 2009, the Business has been
consistently operated only in the ordinary course and there has not been:
 
(a) any adverse change or any occurrence, circumstance or combination thereof
that might reasonably be expected to have an adverse change in the financial
condition, assets, liabilities (contingent or otherwise), results of operations,
business or prospects of the Seller before or after the Closing Date;
 
(b) any damage, destruction or loss, whether or not covered by insurance,
adversely affecting the Transferred Assets or the Business having a replacement
cost of more than $5,000 for any single loss or $25,000 for all such losses;
 
(c) except for ordinary salary increases and year end bonuses that have been
disclosed in writing to the Buyer at least fifteen (15) days prior to the
Closing, any increase in the compensation or rate of compensation or commissions
or bonuses payable or to become payable by the Seller to any Transferred
Employee on or after August 31, 2010, agent or representative that is not
consistent with past practice, any payment or accrual of, or commitment with
respect to, any bonus plan, vacation pay, sick leave, deferred compensation,
insurance, pension, salary continuation for disability or severance or
termination arrangement that is not consistent with past practice or any change
or modification to any severance arrangement or any agreement to increase the
coverage or benefits available under any employee benefit plan or arrangement;
 
(d) any debt, obligation, mortgage, security interest or liability incurred by
the Seller, any assumption, guarantee, endorsement or other responsibility by
the Seller for the liability or obligation of any other Person (whether
absolute, accrued, contingent or otherwise), or any engagement in any other
transaction by the Seller other than in the ordinary course of business;
 
(e) any mortgage, pledge or creation of any Lien with respect to any of the
Transferred Assets other than Permitted Liens;
 
(f) any sale, assignment, transfer or other disposition or lapse of any
Proprietary Rights or disclosure to any Person (other than employees of the
Seller in the scope of their employment) of any Proprietary Rights;
 

379007.2
   



 
17

--------------------------------------------------------------------------------

 
 
(g) any write up or write down in the value of any Equipment or Inventories;
 
(h) any cancellation or compromise of any claims, or any waiver of any other
rights relating to the Business, or any sale, transfer or other disposition of
any properties or assets, real, personal or mixed, tangible or intangible, of
the Business (other than sales of Inventories in the ordinary course of
business);
 
(i) any change in the Seller’s method of accounting for financial, Tax or other
purposes;
 
(j) any change in the customary methods used in operating the Business
(including the pricing practices) or any change in the sales operations,
including but not limited to promptly paying or discharging current liabilities;
 
(k) any commitment to make any capital expenditures in respect to the Business;
 
(l) instituted or settled any legal proceeding;
 
(m) any grant of a license or sublicense of any rights under or with respect to
any Proprietary Information; or
 
(n) any settlement or compromise of any claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes.
 
3.10 Environmental Matters.
 
(a) To Seller’s knowledge, Seller has not caused or allowed the generation, use,
treatment, storage, or disposal of Hazardous Materials at any site or facility
owned, leased or operated by the Seller including but not limited to the
Facilities or used in the Business except in accordance with all applicable
Environmental Laws and would not result in any liability, contingent or
otherwise, to the Buyer or its affiliates;
 
(b) the Seller does not own or lease any real property, improvements or related
assets that form a part of the Transferred Assets or the Business that have been
subject to the release of any Hazardous Materials;
 
(c) the Seller has secured all Environmental Permits necessary to the conduct of
the Business and the operations and the Seller is in compliance with such
permits;
 
(d) the Seller has not received any notice concerning any proposal to amend,
revoke or replace any Environmental Permit, or requiring the issuance of any
additional Environmental Permit, and to the Seller’s knowledge no such proposal
exists;
 
(e) the Seller has not received inquiry or notice and, to its knowledge, has no
reason to suspect or believe it will receive inquiry or notice of any actual or
potential proceedings, claims, lawsuits or losses related to or arising under
any Environmental Law;
 
(f) the Seller is not currently operating or required to be operating under any
compliance order, schedule, decree or agreement, any consent decree, order or
agreement, and/or corrective action decree, order or agreement issued or entered
into under any federal,
 

379007.2
   



 
18

--------------------------------------------------------------------------------

 
 
(g) state or local statute, regulation or ordinance regarding the environment
and/or health or safety in the work place;
 
(h) the Seller has not transported, arranged for the transportation of or
disposed of any substance in a manner that may lead to claims against the Buyer
for clean-up costs, remedial work, damages to natural resources or for personal
injury claims; and
 
(i) Seller has provided to Buyer all environmentally related audits, studies,
reports, analyses and results of investigations that have been performed with
respect to any currently or previously owned, leased or operated properties of
Seller or of the Business.
 
3.11 Related Party Transactions.  Excpt as specifically set out in this
Agreement or on Schedules 1.02 or 3.11 to the Disclosure Schedule, no employee,
officer, director, partner, member or shareholder of Seller, any member of his
or her immediate family or any of their respective Affiliates (i) owes any
amount to Seller nor does Seller owe any amount to or has Seller committed to
make any loan or extend or guarantee credit to or for the benefit of such
persons, (ii) is involved in any business arrangement or other relationship with
Seller, (iii) owns any property or right, tangible or intangible, that is used
by Seller, (iv) has any claim or cause of action against Seller or the Business,
or (v) owns any direct or indirect interest of any kind in, or controls or is a
director, officer, employee or partner of, or consultant to, or lender to or
borrower from or has the right to participate in the profits of, any Person
which is a competitor, supplier, customer, creditor or debtor of Seller or the
Business.
 
3.12 Undisclosed Liabilities.  The Seller does not have any liabilities or
obligations of any nature, whether accrued, absolute, contingent, unliquidated,
civil, criminal or otherwise, and whether due or to become due, other than
liabilities that (a) are reflected or reserved against in the December 31, 2009
Balance Sheet, (b) are disclosed in any Schedule (or in any plan, instrument,
lease or agreement referred to therein) or Exhibit hereto, (c) are liabilities
incurred since August 31, 2010 in the ordinary course of business.
 
3.13 Warranties, Product Liability and Insurance.
 
(a) Except for warranties implied by law and the Seller’s customary warranty for
goods sold as described on Schedule 3.13(a), the Seller has not given or made
any warranties in connection with the sale or rental of goods or services,
including, without limitation, warranties covering the customer’s consequential
damages.  To Seller's knowledge, there are no facts or the occurrence of any
event forming the basis of any present claim against the Seller with respect to
warranties relating to products manufactured, sold or distributed by the Seller
or services performed by or on behalf of the Seller.  Seller has not sold any
products or delivered any services that included a warranty for a period longer
than one year.  To Seller's knowledge, Seller has not committed any act or
failed to commit any act which would result in, and there has been no occurrence
which would give rise to or form the basis of, any product liability or
liability for breach of warranty on the part of Buyer with respect to the
products designed, manufactured, assembled, repaired maintained, delivered sold
or installed or services rendered by or on behalf of Seller or the Business.
 
(b) To Seller's knowledge, there is no state of facts or any event forming the
basis of any present claim against the Seller not fully covered by insurance,
except for deductibles and
 

379007.2
   



 
19

--------------------------------------------------------------------------------

 

(c) self-insurance retentions, for personal injury or property damage alleged to
be caused by products shipped or services rendered by or on behalf of the
Seller.
 
(d) Seller has insurance policies in full force and effect (i) for such amounts
as are sufficient for all legal requirements to which Seller is a party or by
which it’s bound and (b) which are in such amounts, with such deductibles and
against such risks and losses, as is reasonable for the Business, assets and
properties of Seller.  Set out in Schedule 3.13.(c) to the Disclosure Schedule
is a list of all insurance policies held by or applicable to Seller.
 
3.14 Employee Matters.
 
(a) There are no collective bargaining or other labor union agreements to which
the Seller is a party or by which it is bound.  To Seller’s knowledge, neither
Seller nor the Business has encountered any labor union organizing activity or
had any actual or threatened employee strikes, work stoppages, slowdowns or
walkouts.
 
(b) The Seller does not contribute to or have an obligation to contribute to,
and has not at any time within six years prior to the Closing Date contributed
to or had an obligation to contribute to, a multi-employer plan within the
meaning of Section 3(37) of ERISA.
 
(c) The Seller does not have any defined benefit pension that is subject to
Title IV or Section 412 of the Code.  Seller does have employee benefit plan(s)
established pursuant to Section 401(k) of the Code and such plan(s) has been
maintained in all respects in accordance with its terms and the provisions of
applicable law.  Seller does have a profit sharing plan and such plan has been
maintained in all respects in accordance with its terms and the provisions of
applicable law.  Other than the foregoing, Seller does not maintain any other
employee benefit plan subject to the Employee Retirement Income Security Act of
1974, as amended.
 
(d) No lawsuit, complaint or investigation or governmental audit has been
noticed, initiated or filed with respect to any employee benefit plan.  The
Seller has not incurred any liability to the PBGC or any liability under
ERISA.  There has not been any reportable event as defined in ERISA which would
require the giving of notice or any event requiring the giving of notice to be
provided.
 
(e) Schedule 3.14.(e) to the Disclosure Schedule sets forth a complete and
correct list of all employee benefit plans and all other employee benefit
arrangements or payroll practices maintained by Seller or to which Seller
contributed or is obligated to contribute thereunder for current or former
employees of the Seller or that cover employees of Seller.  All items listed on
Schedule 3.14.(e) to the Disclosure Schedule have been maintained in all
material respects in accordance with their terms and the provisions of
applicable law.
 
(f) Any individual who performs services for Seller and who is not treated as an
employee for federal income tax purposes by Seller is not an employee for such
purposes.
 
3.15 Banks.  Schedule 3.15 to the Disclosure Schedule contains a complete and
correct list of (a) the names and locations of all banks in which Seller has
accounts or safe deposit boxes, and (b) the account numbers of all such
accounts.
 
3.16 Customers and Suppliers.  Except as set out in Schedule 3.16, since
December 31, 2009, no customer or supplier of the Business has terminated its
relationship with the Business or
 

379007.2
   



 
20

--------------------------------------------------------------------------------

 

3.17 has reduced or changed the pricing or has changed any other terms of its
business with the Business and no customer or supplier of the Business has
notified Seller that it intends to terminate or reduce or change the pricing or
other terms of its business with the Business.
 
3.18 Definition of Knowledge.  For purposes of this Agreement and any document
delivered at Closing, whenever the phrase (i) "to the Seller's knowledge" or the
"knowledge" of the Seller or words of similar import are used, they shall be
deemed to mean and are limited to the actual knowledge of the directors and
officers of the Seller, upon Seller’s inquiry of such officers’ and directors’
actual knowledge, at the times indicated only, and not any implied, imputed or
constructive knowledge of such individual, the Seller or the Shareholders.
 
3.19 Brokers.  Neither Seller nor the Shareholders has employed any broker or
finder or incurred any liability for any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the sale or transfer of the Business, the Transferred Assets or Assumed
Liabilities.
 


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to the Seller and the Shareholders as follows:






4.01 Corporate Matters.  The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Texas.  The Buyer
has the requisite corporate power and authority to enter into this Agreement and
to perform its obligations under this Agreement.  This Agreement and all other
agreements and documents specified herein have been duly authorized, executed
and delivered by the Buyer and is a legal, valid and binding obligation of the
Buyer, enforceable against the Buyer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect that
affect creditors’ rights generally and by legal and equitable limitations on the
availability of specific remedies.  Buyer has the absolute and unrestricted
right, power and authority to execute and deliver the Agreement and the Seller
Note and the other agreement and documents and to perform its obligations under
this Agreement and such actions have been duly authorized by all necessary
corporate action.  The execution and delivery of this Agreement, the Seller Note
and the other agreements and documents to be delivered by the Buyer, the
consummation of the transactions contemplated hereby and thereby and the
compliance with the provisions hereof and thereof, by the Buyer will not, with
or without the passage of time or the giving of notice or both, violate any
provision of, or constitute a default under, any contract or other agreement to
which the Buyer is a party or by which it is bound, conflict with its articles
of incorporation or bylaws, other than violations, defaults or conflicts that
would not affect the ability of the Buyer to consummate the transactions
provided for in this Agreement or in any other agreement or document specified
herein.  Buyer is not and will not be required to obtain consent or approval
from any Person in connection with the execution and delivery of this Agreement
or the communication or performance of any transactions contemplated hereby.
 
4.02 Conflicts.  The execution, delivery and performance of this Agreement and
the other agreements and documents to be delivered by the Buyer to the Seller
and the Shareholders, the consummation of the transactions contemplated hereby
or thereby, and the compliance with the provisions hereof or thereof, by the
Buyer will not, with or without the
 

379007.2
   



 
21

--------------------------------------------------------------------------------

 

passage of time or the giving of notice or both violate any law, statute,
ordinance, regulation, judgment, writ, injunction, rule, decree, order or any
other restriction of any kind or character applicable to the Buyer or any of its
respective properties or assets.
 
4.04 Litigation.  There is no action, claim, suit or proceeding pending, or to
the Buyer’s knowledge threatened, by or against or affecting Buyer that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with the transaction contemplated by this Agreement or of
any action taken or to be taken in connection herewith or the consummation of
the transaction contemplated hereby.
 
ARTICLE V
 
ACCESS TO INFORMATION BY THE BUYER
 


5.01 Prior to Closing.  Until the Closing and pursuant to the terms and
conditions of the Confidentiality Agreement executed by Seller, Buyer and the
Shareholders (“the CA”), the Seller will furnish the Buyer and its employees,
officers, accountants, attorneys, agents, investment bankers and other
authorized representatives with all books, records, financial information,
contracts, and other data and information concerning the Business, commitments,
personnel and properties and Facilities of the Seller as the Buyer shall from
time to time reasonably request and will afford the Buyer and its employees,
officers, accountants, attorneys, agents, investment bankers and other
authorized representatives reasonable access during normal business hours to the
Seller’s offices, properties, books, records, financial information, contracts
and documents (including Tax Returns filed and those in preparation) and will be
given the opportunity to ask questions of, and receive answers from,
representatives of the Seller with respect to the Business, the Transferred
Assets and the other properties of the Seller (“the Inspection”).  All
investigation on Seller’s property or with employees of Seller must be conducted
in the presence of a Shareholder (each Shareholder shall use their good faith
efforts to be available as requested by Buyer) or with a Shareholder’s prior
approval (not to be unreasonably withheld, delayed, denied or conditioned).  No
investigations by the Buyer or its employees, representatives or agents shall
reduce or otherwise affect the obligation or liability of the Seller with
respect to any representations, warranties, covenants or agreements made herein
or in any Exhibit, Schedule or other certificate, instrument, agreement or
document, including the Disclosure Schedule, executed and delivered in
connection with this Agreement.  The Seller will cooperate with the Buyer and
its employees, officers, accountants, attorneys, agents and other authorized
representatives in the preparation of any documents or other materials that may
be required by any Governmental Entity.
 
5.02 Public Information.  Until the Closing or termination hereof, the Buyer and
the Seller will consult in advance on the necessity for, and the timing and
content of, any communications to be made to the public and to the form and
content of any application or report to be made to any Governmental Entity that
relates to the transactions contemplated by this Agreement, except with respect
to public announcements or disclosures in response to legal requirements
(including, without limitation, requirements under the Federal securities laws).
 

379007.2
   



 
22

--------------------------------------------------------------------------------

 

 
ARTICLE VI
 
EMPLOYEE MATTERS
 


 
6.01 Hiring of Transferred Employees.  The Buyer shall offer employment (on an
“at will basis”) to all of the Seller’s active hourly employees and other active
salaried employees (except the Shareholders) as of the Closing (all individuals
who accept such offer are collectively, the “Transferred Employees”).  The Buyer
shall not assume any liabilities or obligations of the Seller with respect to
its employees except as specifically set forth in this Agreement, and the Buyer
will have complete discretion as to the terms of employment that are offered to
the Transferred Employees.  Nothing contained in this Section 6.01 is intended
to confer upon any of the Seller’s employees any right to continued employment
after the Closing Date.  Notwithstanding any other provision of this Agreement,
the parties hereto do not intend to create any third-party beneficiary rights
respecting any of the Seller’s employees or former employees as a result of the
provisions herein and specifically hereby negate any such intention.
 
6.02 Employee Benefits.
 
(a) Except as set forth in Section 6.03 and otherwise provided herein, the Buyer
shall not be liable or obligated under any employee benefit plan or for any
other employee benefits that may have been established by the Seller for the
Seller’s employees prior to the Closing, and the Seller expressly acknowledges
that it has sole liability for all employee benefit costs accrued as of the
Closing whether or not any or all of such employees are subsequently hired by
the Buyer.  Without limiting the generality of the foregoing, the Seller
acknowledges and agrees that the Buyer does not assume the sponsorship of, the
responsibility of contributions to, or any liabilities in connection with any
employee benefit plan maintained by the Seller for active employees, retirees,
former employees, their beneficiaries or any other Person, including any
employee pension benefit plan within the meaning of ERISA, employee welfare plan
within the meaning of ERISA and any personnel policy, stock option plan, bonus
or profit sharing plan or arrangement, incentive award plan or arrangement,
vacation policy, severance pay plan, policy or agreement, deferred compensation
agreement arrangement, executive compensation or supplemental income
arrangement, consulting agreement, employment agreement and each other employee
benefit plan, agreement, arrangement, program, practice or understanding.
 
(b) With respect to the Transferred Employees the Seller will remain responsible
for medical expenses covered under its plans (i) actually incurred prior to the
Closing Date (as required under such plans) or (ii) actually incurred with
respect to any hospitalization that began prior to the Closing Date until such
hospitalization ends (as required under such plans), and the Buyer will be
responsible for all other medical expenses incurred on or after the Closing Date
to the extent covered under its plans without the application of any waiting
period for coverage generally applicable to newly hired employees.  To the
fullest extent permitted under its applicable policies of insurance and to the
extent required by applicable law, the Seller shall maintain medical, health,
hospitalization, life, travel and accident insurance coverage for the
Transferred Employees in effect for so long as Buyer shall request in order to
avoid any lapses in such coverages; provided, however, that Buyer shall be
responsible for all costs (if any) of maintaining such policies for all
applicable periods following the Closing Date.  Seller’s cost of such insurance
coverage from and after the
 

379007.2
   



 
23

--------------------------------------------------------------------------------

 
 
(c) Closing Date shall be borne by the Buyer and, to the extent applicable,
Buyer agrees to reimburse Seller for such costs or expenses within thirty (30)
days after receipt from Seller of proof of payment of such costs or
expenses.  The Seller shall cooperate with the Buyer to provide continuity of
such insurance coverage to the Transferred Employees.  Set out in Schedule
6.02(b) of the Disclosure Schedule is the list of all employees, their salary or
hourly rate (as applicable), annual vacation and sick days and their outstanding
balances in Seller’s 401(k) plan.
 
6.03 Severance Benefits; Employment Termination.  Buyer and Seller hereby agree
that Buyer shall assume Seller’s obligation to make COBRA Coverage (as
hereinafter defined) available to all of Seller’s qualified beneficiaries, as
such term is defined by COBRA (26 U.S.C. § 4980B(g)(1) and 29 U.S.C. § 1167(3))
(the “M+A Qualified Beneficiaries”) in accordance with the provisions of COBRA
(as hereinafter defined) and, accordingly, Buyer shall cause its group health
plan to make COBRA Coverage available to the M+A Qualified Beneficiaries.  For
purposes of this Section, the term “COBRA Coverage” means the health insurance
coverage required to be offered pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), 26 U.S.C. §§ 4980B et seq.,
and 29 U.S.C. §§ 1162 –1167.  The Buyer agrees to provide severance benefits,
only in accordance with Buyer’s policies and procedures, to the Transferred
Employees.
 
6.04Reporting of Data.  The Buyer and the Seller shall complete and furnish to
each other such other employee data as shall be reasonably required from time to
time for each party to perform and fulfill its obligations under this Article
6.  Seller and Buyer shall report on a predecessor/successor basis as set forth
under any IRS revenue procedure including the filing of Form W-2 for each
Transferred Employee.
 
6.05 Employment Related Claims.  Except as provided in Section 6.03, the Seller
agrees that the Seller and not the Buyer shall be solely responsible for all
liability, costs and expenses (including attorneys’ fees) for all existing
employment claims that have been filed by any employee or former employee of the
Seller prior to the Closing Date relating to arbitrations, unfair labor practice
charges, employment discrimination charges, wrongful termination claims,
workers’ compensation claims, any employment-related tort claim or other claims
or charges of or by employees of the Seller, or any thereof filed after the
Closing Date but arising as a result of conditions, actions or events or series
of actions or events which occurred prior to the Closing Date.  The Buyer agrees
that it shall be responsible for all liability, costs and expenses (including
attorneys’ fees) for all employment claims that are filed by any Transferred
Employee relating to arbitrations, unfair labor practice charges, employment
discrimination charges, wrongful termination claims, workers’ compensation
claims, any employment-related tort claim or other claims or charges of or by
the Transferred Employees to the extent, but only to the extent, that the same
result from the employment relationship between the Buyer and the Transferred
Employee and conditions, actions or events or series of actions or events
occurring subsequent to the Closing Date.  Seller shall pay Transferred
Employees their accrued and unused vacation through the Closing Date; provided,
however, that Buyer shall accept, assume and accommodate the unused vacation of
Transferred Employees that are hired by Buyer to allow such vacation by the
respective Transferred Employees subsequent to Closing and prior to January 1,
2011.  Buyer represents that it uses a calendar year basis for the determination
of vacation for its employees and the Transferred Employees and the Buyer will
not be detrimentally effected by the use of remaining accrued vacation in 2010.
Effective as of the Closing Date, Seller shall cause the tax-qualified 401(k)
plans in which the Transferred Employees were eligible to participate
immediately prior to the Closing Date to fully vest such employees’ accrued
benefit through the Closing Date thereunder.

379007.2
   



 
24

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII                            
 
ADDITIONAL AGREEMENTS
 
7.01 Conduct of the Business.  The Seller and the Shareholders covenant and
agree with the Buyer that from and after the Effective Date until the Closing,
except as expressly authorized by this Agreement or expressly consented to in
writing by the Buyer, the Seller and the Shareholders (as applicable) shall, and
to the extent the same would affect the Proprietary Rights:
 
(a) operate the Business and the Transferred Assets only in the usual, regular
and ordinary course of business with a view to maintaining the goodwill that the
Seller now enjoys and, to the extent consistent with such operation, will use
all reasonable efforts to preserve intact its present business organization,
keep available the services of its employees and preserve its relationships with
its customers, suppliers, jobbers, distributors and other Persons having
business relations with it;
 
(b) use all reasonable efforts to maintain the Transferred Assets in a state of
repair, order and condition consistent with its ordinary course of business in
connection with the Business;
 
(c) maintain its books of account and records relating to the Business in the
ordinary course of business, in accordance with the Seller’s usual accounting
practices applied on a consistent basis;
 
(d) comply with all statutes, laws, orders and regulations applicable to it and
to the conduct of the Business;
 
(e) not sell, assign, transfer, lease or otherwise dispose of any Proprietary
Rights, Equipment or any of the other Transferred Assets except for dispositions
of Inventories for value in the usual and ordinary course of business or other
than to the Buyer pursuant to the terms of this Agreement;
 
(f) preserve and maintain all rights that it now enjoys in and to the
Proprietary Rights and not sell, assign, transfer, lease or otherwise dispose of
any Proprietary Rights other than to the Buyer pursuant to the terms of this
Agreement;
 
(g) not mortgage, pledge or otherwise create a security interest in any of the
Transferred Assets or permit there to be created or exist any Liens thereon
other than Permitted Liens;
 
(h) not enter into any contract, commitment or lease in relation to the Business
that is out of the ordinary course of the Business or, if effective on the date
hereof, would be required to be disclosed in Schedule 3.05(a) of the Disclosure
Schedule;
 
(i) not amend or modify any of the Contracts and Other Agreements disclosed in
Schedule 3.05(a) of the Disclosure Schedule or any other contract, commitment,
lease or other agreement that would, if entered into on the date hereof, be
required to be disclosed on any Schedule to this Agreement, including the
Disclosure Schedule;
 

379007.2
   



 
25

--------------------------------------------------------------------------------

 
 
(j) not consent to the termination of any of the Contracts and Other Agreements
disclosed in Schedule 3.05(a) of the Disclosure Schedule or waive any of the
Seller’s rights with respect thereto;
 
(k) not grant any increase in the compensation or rate of compensation or
commissions or bonuses payable to or severance obligations for any of employees
or in any bonus plan and not transfer or otherwise change any of the terms or
conditions of employment of any of the employees except the bonuses contemplated
in Section 6.02;
 
(l) not permit any insurance policy naming it as a beneficiary or a loss payee
relating to the Business or the Transferred Assets to be canceled or terminated
or any of the coverage thereunder to lapse unless simultaneously with such
termination or cancellation replacement policies providing substantially the
same coverage are in full force and effect; and
 
(m) pay when due all accounts payable, all payments required by any of the
Contracts and Other Agreements, and all Taxes other than Taxes that are being
contested in good faith and for which adequate reserves against the Transferred
Assets exist and which would not result in a Lien being imposed on any of the
Transferred Assets.
 
7.02 Information and Consents.  During the period from the date of this
Agreement to the Closing Date, the Buyer and the Seller will promptly inform the
other in writing of (a) any claim, action or any proceeding commenced against
such party with respect to the transactions contemplated by this Agreement or
any assets or property of the Seller or the Business or (b) any other fact,
change, condition, circumstance, event or occurrence that has caused or is
reasonably likely to cause any representation or warranty in this Agreement made
by the Seller or the Shareholders to be untrue or inaccurate in any
respect.  Seller shall use its reasonable efforts to obtain at the earliest
practicable date all consents, waivers, approvals and notices that are required
to consummate, or in connection with the transactions contemplated by this
Agreement.  All such consents, waivers, approvals and notices shall be in a form
and substance reasonably satisfactory to Buyer.
 
7.03 Compliance.
 
(a) The Seller and each Shareholder shall use their commercially reasonable
efforts (i) to cause the obligations imposed upon it or them in this Agreement
to be duly complied with, and all conditions precedent to such obligations to be
satisfied and (ii) to obtain any and all consents, waivers, amendments,
modifications, approvals, authorizations, notations and licenses necessary to
the consummation of the transactions contemplated by this Agreement.
 
(b) Except for Permitted Liens or as otherwise specifically set out in this
Agreement, the Seller and each Shareholder shall cause all Liens on the
Transferred Assets to be released as of the Closing Date.
 
7.04 Delivery of Corporate Documents.  On the Closing Date, Seller shall deliver
to the Buyer all Documents and Other Papers relating to the Transferred Assets,
the Assumed Liabilities and the current and proposed operations of the Business
(other than Excluded Assets), including, without limitation, all files relating
to the Trade Payables, computer programs, files, disks reflecting any books or
records, documents or other papers, or other information or data relating to the
operation of the Business or the Transferred Assets or customer records and
sales history stored on any electronic media, including computers in its
possession.  The Seller, however, shall be entitled to retain the historical
books and
 

379007.2
   



 
26

--------------------------------------------------------------------------------

 
 records relating to the Business to the extent such books and records are not
necessary for the ongoing operations of the Business by the Buyer.  The Seller
agrees that so long as the corporation, accounting, auditing and tax books,
records (including work papers) and other books and records relating to the
Seller, the Business and the Transferred Assets, the Transferred Employees and
the Assumed Liabilities remain in existence and in the possession of the Seller
or its affiliates, the Buyer and its authorized representatives shall have the
right to inspect and, at the Buyer’s expense, to copy the same at any time
during regular business hours for any proper purpose.  For a period of five (5)
years following the Closing Date, the Seller agrees that it will not destroy any
of such books and records without having first offered to deliver the same to
the Buyer.
 
7.05 Further Assurances.  Prior to and on and after the Closing Date, Seller and
the Shareholders shall execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered to the Buyer such bills of sale, assignments and
other instruments of transfer, assignment and conveyance, in form and substance
reasonably satisfactory to counsel for the Buyer, as shall be necessary to vest
in the Buyer all the right, title and interest in and to the Transferred Assets
free and clear of all Liens (including the release of all Liens of record) and
shall use its reasonable efforts to cause to be taken such other action as the
Buyer reasonably may require to more effectively consummate, implement and carry
into effect the transactions contemplated by this Agreement.
 
7.06 Cooperation After Closing.
 
(a) The Seller, each Shareholder and the Buyer shall cooperate with each other
after the Closing hereunder in clearing the title to any of the Transferred
Assets to the Buyer pursuant hereto in the event that the Seller’s title to any
such property, as the case may be, as of the Closing Date, shall be defective,
not marketable or nonassignable.  In this connection, the Seller shall take all
commercially reasonable action, including, but not limited to, the furnishing of
documents and evidences of title and assistance in the preparation and trial of
any necessary litigation, to clear title to any such property, all of which
shall be at the expense of the Seller.
 
(b) For the greater of eight (8) years from the Closing Date and such period as
may be required by any statute, regulation or Governmental Entity or any then
pending litigation, the Buyer shall permit, the Seller, each Shareholder and
their respective representatives reasonable access to the business records and
files of the Seller that are transferred to the Buyer in connection herewith in
anticipation of, or preparation for, existing or future litigation or claims or
any Tax audit which the Seller or any of its affiliates is involved and which is
related to the Business or the Transferred Assets, during regular business hours
and upon reasonable notice at the Buyer’s principal places of business or at any
location where such records are stored; provided, however, that (i) any such
access shall be had or done in such a manner so as to not interfere with the
normal conduct of the Business, (ii) the Buyer shall not be required to provide
access to any confidential record or records, the disclosure of which would
violate any governmental statute or regulation or applicable confidentiality
agreement with any Person, and (iii) the Buyer shall not be required
 

379007.2
   



 
27

--------------------------------------------------------------------------------

 
 
(c) to provide access to any confidential record or records, the disclosure of
which would cause the Buyer or any of its Affiliates to waive its
attorney-client privilege or attorney work product privilege, it being
understood and agreed that the records delivered by the Seller to the Buyer
shall not be deemed to be restricted from the Seller or each Shareholder
pursuant to either clause (ii) or (iii) above.  The Buyer shall also provide the
Seller with (i) reasonable access to the Facilities for the purpose of complying
with applicable Environmental Laws provided that such access does not interfere
with the normal conduct of the Business and (ii) reasonable access to the
accounting records and schedules necessary for the preparation of financial
reports and tax returns for the year ended December 31, 2010, and for the 2010
accounting period ending on the Closing Date.
 
(d) For the greater of eight (8) years from the Closing Date and such period as
may be required by any statute, regulation or Governmental Entity or any then
pending litigation, the Seller shall retain the general business records and
files of Seller and shall permit the Buyer and its representatives reasonable
access to the general business records and files of the Seller in anticipation
of, or preparation for, existing or future litigation or any Tax audit or other
reasonable purposed in which the Buyer or any of its affiliates is involved and
which is related to the Business or the Transferred Assets, during regular
business hours and upon reasonable notice at the Seller’s principal places of
business or at any location where such records are stored; provided, however,
that (i) any such access shall be had or done in such a manner so as to not
interfere with the normal conduct of the Seller’s business, (ii) the Seller
shall not be required to provide access to any confidential record or records,
the disclosure of which would violate any governmental statute or regulation or
applicable confidentiality agreement with any Person, and (iii) the Seller shall
not be required to provide access to any confidential record or records, the
disclosure of which would cause the Seller or any of its Affiliates to waive its
attorney-client privilege or attorney work product privilege.
 
(e) The Seller, if requested by the Buyer (and at Buyer’s expense), shall
cooperate and assist in preparing such financial statements of the Business that
the Buyer may reasonably require in order to permit Buyer to timely file any
report required by the Securities and Exchange Commission in accordance with the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder in connection with the transactions contemplated thereby and to
comply with any other financial statement requirements with respect to the
Business applicable to Buyer under the Securities Exchange Act of 1934, as
amended, the Securities Act of 1933, as amended, and the rules and regulations
thereunder.  The Seller shall cause its accountant to provide the Buyer with
reasonable access to such firm’s work papers in support of the Business.  The
cost of such accounting work shall be borne by the Buyer, but the Seller shall
use its reasonable efforts to cause its accountant to provide the Buyer with an
estimate of its costs.  The Seller will also cooperate with and assist the Buyer
in preparing, and, if requested, shall use reasonable efforts to cause its
accountant to cooperate, at Buyer’s expense, in preparing, such other financial
statements for the Business as may be specified by the Buyer.
 

379007.2
   



 
28

--------------------------------------------------------------------------------

 
 
(f) In furtherance of Sections 1.03(a) hereof, Seller and Buyer shall enter into
the Escrow Agreement, as defined in Section 8.03.
 
7.07 Covenants of Nondisclosure of Proprietary Information. The Seller and the
Shareholders covenant and agree that, from and after the Closing Date, they and
their respective affiliates shall hold in confidence and will not directly or
indirectly at any time reveal, report, publish, disclose or transfer to any
Person other than the Buyer any of the Proprietary Information that is not
generally known to the public or utilize any of the Proprietary Information for
any purpose.  The Seller and the Shareholders hereby agree that, upon the
Closing and as between Buyer, Seller, the Shareholders and each of their
respective affiliates, Buyer shall have the sole right to use the name “D&F
Distributors” or similar names and any service marks, trademarks, trade names,
d/b/a names, fictitious names, identifying symbols, logos, emblems or signs
containing or comprising the foregoing or otherwise used in the Business and
owned by Seller or the Shareholders (and Seller and the Shareholders shall not,
and shall not permit any of their respective affiliate to, use such name or any
variation or simulation thereof).  As soon as legally practicable after the
Closing (but not later than twenty (20) Business Days after the Closing Date)
Seller shall, and shall cause its affiliates to, remove any mark from its legal
name by appropriate legal proceedings in the jurisdiction of its incorporation
and each jurisdiction where such entity has registered to do business.
 
Notwithstanding the foregoing, the Seller, each Shareholder and their affiliates
may disclose information that is (i) required to be disclosed by applicable
State or federal tax or securities laws to the extent, and only to the extent,
such laws require such disclosure and, to the extent practicable, the Seller
provides the Buyer prior written notice of its intent to provide such disclosure
and the general text of such disclosure, and (ii) required to be disclosed by
final order of a court of competent jurisdiction; provided that, in the event
Seller or a Shareholder is served or threatened with litigation that would
require the Seller or a Shareholder to disclose such information, the Seller or
a Shareholder shall tender to the Buyer the opportunity to defend, at its cost,
against such disclosure.





(a) The Seller acknowledges that all documents and objects containing or
reflecting any Proprietary Information, whether developed by the Seller or by
someone else for it or any of its affiliates, will after the Closing Date become
the exclusive property of the Buyer and be delivered to the Buyer.
 
(b) Because of the unique nature of the Proprietary Information, if any, the
Seller understands and agrees that the breach or anticipated breach of its or
its affiliates obligations under this Section 7.07 will result in immediate and
irreparable harm and injury to the Buyer and its affiliates, for which it will
not have an adequate remedy at law, and that the Buyer and its affiliates and
their successors and assigns shall be entitled to an injunction, restraining
order or other equitable relief to enjoin such breach or anticipated breach and
to seek any and all other legal and equitable remedies to which they may be
entitled.  In the event that Buyer were to seek damages for any breach of this
Section 7.07, the portion of the consideration which is allocated by the parties
to this covenant shall not be considered a measure or limit on such damages. The
Seller and each Shareholder acknowledge that this covenant regarding Proprietary
Information is being provided as an inducement to the Buyer to acquire the
Business and Transferred Assets.  The parties agree that if any court of
competent jurisdiction determines that any relevant feature of this Section 7.07
is determined to be unreasonable, arbitrary or against public policy then such
relevant feature which is determined by the court to be reasonable, not
arbitrary and not against public policy may be enforced against the applicable
party.
 

379007.2
   



 
29

--------------------------------------------------------------------------------

 
 
    7.08 Real Property.  On or prior to the Closing Date, Seller shall obtain
and deliver to Buyer an executed Landlord Assignment and Estoppel Certificate,
substantially in the form attached hereto as Exhibit “F”, from each of the third
party lessors of the four (4) Facilities located in Cleveland, Ohio, Columbus,
Ohio, Indianapolis, Indiana, and Louisville, Kentucky (“Third Party Leases”) as
of the Closing Date and Seller and Buyer shall execute the Assignment of Lease
substantially in the form attached hereto as Exhibit “H”.  Seller shall obtain
and deliver a lease executed by the Landlord for the Evansville, Indiana and
Nashville, Tennessee Facilities (“Related Party Leases”) in the form attached as
Exhibit “B” (the “Lease”) and a Termination of Lease in the form attached hereto
as Exhibit “I” executed by the Seller and the Landlord, as of such date, upon
such terms and conditions reasonably acceptable to Buyer.
 
7.09 Warranty Claims.  With respect to any claims made pursuant to warranties to
third Persons in connection with products manufactured, sold or distributed or
services provided by the Seller prior to the Closing Date that relate to the
Business and that are covered by valid and existing warranties of the Seller,
the Buyer agrees to assume and pay for such claims to the extent, but only to
the extent, that the Buyer’s Damages with respect to all such claims do not
exceed in the aggregate Ten Thousand Dollars ($10,000).  Any claims in excess of
such amount shall remain part of the Retained Liabilities.  The Buyer agrees to
provide to Seller, at prices equal to Buyer’s out-of-pocket cost, the necessary
services so Seller can satisfy any claims made pursuant to warranties of third
Persons in connection with products manufactured, sold or distributed or
services provided by the Seller prior to the Closing Date that relate to the
Business and that are covered by valid and existing warranties of the Seller and
not assumed by Buyer pursuant to this Section 7.09.  The foregoing limitations,
however, shall not be deemed in any way to limit the right of the Buyer to seek
indemnification from the Seller for any Damages in connection with products
manufactured, sold or distributed or services provided by the Seller prior to
the Closing Date to the extent the Buyer incurs any monetary liability to any
third Person with respect to such matters or is obligated to take any action
other than that expressly covered by this Section 7.09.
 
7.10 Covenant Not to Compete With the Business.  The Seller and the Shareholders
covenant and agree that, effective as of the Closing Date and for a period of
three (3) year thereafter, the Seller and the Shareholders shall not, without
the consent of the Buyer, directly or indirectly, (i) design, develop, market,
produce, manufacture or provide any product, good or service that competes with
the Business in Indiana, Illinois, Ohio, Kentucky and Tennessee, (ii) make any
contact with, for the purpose of transacting any business competitive to the
Business, with any Person which was a customer of Seller at any time in the five
(5) years prior to the Closing Date (“Company’s Customers”), (iii) attempt to
direct or take away the business or patronage of any of the Company’s Customers
or suppliers, (iv) attempt to have any dealings with the Company’s Customers or
suppliers for the purpose of attempting to secure such customers or suppliers or
their patronage in competition with the Business, (v) solicit, hire away or
attempt to solicit or hire away to any firm or entity engaged in the Business,
any person presently employed by Seller, (vi) engage in the Business, (vii)
interfere with or molest the business, trade, goodwill, suppliers or customers
of the Seller, (viii) directly or indirectly, own, invest in, manage, operate,
control, be employed by, consult with or be an agent for, engage  or participate
in the ownership, management, operation, control or any other engagement of, any
business, whether in corporate, proprietorship or partnership form or any other
business form, engage in the business of distribution of industrial products or
in any business that competes with the Business, or (ix) use for Seller’s or
Shareholders’ own benefit or the benefit of another or disclose, disseminate, or
distribute to another, any trade secrets of the Business. The seller and the
Shareholders acknowledge that a remedy at law for any breach or attempted breach
of this Section 7.10 will be inadequate
 

379007.2
   



 
30

--------------------------------------------------------------------------------

 
and they further agree that any breach of this Section 7.10 will result in
irreparable harm to the Business and to the Buyer and in addition to any other
remedy that may be available to Buyer, Buyer shall be entitled to specific
performance and injunctive and other equitable relief in case of any such breach
or attempted breach. The Seller and the Shareholders acknowledge that this
covenant not to compete is being provided as an inducement to the Buyer to
acquire the Business and the Transferred Assets and that this Section 7.10
contains reasonable limitations as to time, geographical area and scope of
activity to be restrained that do not impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Buyer.
Whenever possible, each provision of this Section 7.10 shall be interpreted in
such a manner as to be effective and valid under applicable law but if any
provision of this Section 7.10 shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of this
Section 7.10. If any provision of this Section 7.10 shall, for any reason, be
judged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Section 7.10 but shall be confined in its operation to the provision of this
Section 7.10 directly involved in the controversy in which such judgment shall
have been rendered. In the event that the provisions of this Section 7.10 should
ever be deemed to exceed the time or geographic limitations permitted by
applicable laws, then such provision shall be reformed to the maximum time or
geographic limitations permitted by applicable law.
 
7.11 Continuation of Business by the Buyer.  Nothing in this Section 7.11, in
any other provision of this Agreement, in any Exhibit or Section hereto, or in
any agreement, instrument, or other document executed or delivered in connection
with this Agreement shall require the Buyer to continue its business or
operations or to manage and operate the Business with any duty or standard of
care to the Seller and the Shareholders.  The Seller and each Shareholder
acknowledge and agree that the Buyer in its sole discretion may continue,
manage, modify or discontinue the operations of the Business, liquidate or
otherwise change or cease its operations.
 
7.12 Issuance of Buyer’s Stock.  Seller and the Shareholders hereby represent
and warrant to the Buyer and covenant and agree to be bound by the terms and
conditions set out below regarding Buyer’s Stock.
 
(a) Seller and the Shareholders are each capable of evaluating the merits and
risks of its investment in the Stock hereunder.  The Seller and each Shareholder
is an “accredited investor” as defined in Rule 501 of Regulation D promulgated
pursuant to the Securities Act.  The Seller and the Shareholders are each taking
the Stock for their own account and not with a view to or for sale in connection
with any distribution of such securities as such terms are defined under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”).  The Seller and the Shareholders have each
reviewed Buyer’s Annual Report on Form 10-K for the year ended December 31, 2009
and any Form 8-Ks filed subsequent to December 31, 2009 and prior to the date of
this Agreement and the proxy statement relating to Buyer’s 2009 annual meeting
of stockholders (the “Buyers SEC Reports”).  The Seller and the Shareholders are
each familiar with the business and financial condition, properties, operations
and prospects of Buyer and has had the opportunity to discuss Buyer’s business
and financial condition,
 

379007.2
   



 
31

--------------------------------------------------------------------------------

 
 
(b) properties, operations and prospects with Buyer’s management and to ask
questions of officers of Buyer, which questions, if any, were answered to their
satisfaction.
 
(c) The Seller and the Shareholders each understands that (i) the Stock will be
“restricted securities” under the applicable federal securities laws, (ii) that
the Securities Act provides in substance that such shareholder may dispose of
the Stock only pursuant to an effective registration statement under the
Securities Act or in a transaction exempt from the registration requirements of
the Securities Act, (iii) that Buyer has no obligation or intention to register
the sale of the Stock pursuant to the Securities Act, and that, accordingly, the
Seller and the Shareholders may be required to bear the economic risk of the
investment in the Stock for a period of time, and (iv) such Stock shall be
subject to appropriate stop-transfer instructions to be given by Buyer to its
transfer agents and shall have endorsed thereon a legend substantially as
follows:
 
           THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR ELECTRONIC ENTRY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY APPLICABLE STATE LAW AND MAY NOT BE TRANSFERRED WITHOUT
REGISTRATION UNDER THE ACT OR SUCH APPLICABLE STATE LAW UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE THEREUNDER UNLESS THE BUYER HAS BEEN FURNISHED
WITH AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE BUYER, THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED.
 
(d) None of the Seller or the Shareholders (or its trustee on behalf of such
plan), or any of their respective affiliates, (i) are parties to any agreement
or plan that provides for dissolution of the Seller or (ii) are parties to any
agreement or plan that provides for a pro rata or similar distribution of any of
the Stock to the security holders of the Seller.
 
(e) The board of directors of the Seller has not and will not, adopt resolutions
or otherwise approve any dissolution of the Seller or a pro rata or similar
distribution of any of the Stock prior to one year from the date hereof.
 
(f) The transactions contemplated by this Agreement are not part of any
pre-existing plan or agreement to provide for the distribution of any of the
Stock to the security holders of the Seller.
 
(g) The Seller will not transfer, sell or otherwise distribute the Stock prior
to six (6) months from the date hereof, unless it shall have delivered to the
Buyer an opinion of counsel, in form and substance and from counsel reasonably
satisfactory to the Buyer, that such transfer, sale or distribution is not a
sale under Rule 145 promulgated by the Securities and Exchange Commission under
the Securities Act of 1933, as amended.  Six (6) months after the Closing Date,
the Buyer, at its expense, shall cause its counsel to provide an appropriate
opinion letter to remove any legend or restriction and shall take such other
action as shall be necessary to allow the Stock to be transferable without
restriction.
 

379007.2
   



 
32

--------------------------------------------------------------------------------

 

(h) Whenever the restrictions imposed by this Section 7.12 shall terminate, as
herein provided, the holder of the Stock as to which such restriction have
terminated shall be entitled to receive from Buyer, without expense to Seller
(or the Shareholders), a new certificate not bearing the restrictive legend set
forth in this Section 7.12 and not containing any other reference to the
restrictions imposed by this Section 7.12.
 
7.13           Exchange of Seller Note and Seller Escrow Note.  Eighteen (18)
months after the Closing Date, Purchaser shall cumulate the outstanding balance,
principal and accrued and unpaid interest due pursuant to the Escrow Seller Note
and the Seller Note and then the Purchaser shall exchange the Seller Note and
the Seller Escrow Note for separate promissory notes, in the form of Exhibit A,
and deliver one Promissory Note to each of the Shareholders in the respective
principal amount directed by the Company, which total principal amount of all
replacement notes shall equal to outstanding principal amount and accrued and
unpaid interest due under both the Escrow Seller Note and the Seller Note.
Notwithstanding the foregoing, all interest due for payment pursuant to the
Seller Note and the Seller Escrow note, respectively, shall be paid when due on
or before the expiration of said eighteen (18) months after the Closing Date..
 
ARTICLE VIII
 
CONDITIONS TO THE BUYER’S OBLIGATION
 
TO CONSUMMATE THE TRANSACTIONS
 







The obligation of the Buyer to purchase the Transferred Assets, to assume the
Assumed Liabilities and to consummate the transactions contemplated by this
Agreement is, at the option of the Buyer, subject to the satisfaction on or
before the Closing Date of the fulfillment of the conditions set forth below,
any of which may be waived by the Buyer in writing.

8.01 Representations and Warranties.  The representations and warranties of the
Seller and the Shareholders contained in this Agreement shall be true, correct
and complete in all respects, and shall be true, correct and complete in all
respects, on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made or given on and as of such
date; each and all of the agreements and covenants of the Seller and the
Shareholders to be performed or complied with by it on or before the Closing
Date pursuant to this Agreement shall have been performed or complied with and
Buyer shall have received copies of such documents evidencing such performance
as Buyer may reasonably request; and Seller shall have delivered to the Buyer a
certificate, in a form reasonably acceptable to Buyer, signed by its President
and its Treasurer, dated the Closing Date, to all such effects.
 
8.02 Good Standing and Corporate Authorizations.  The Seller shall have
delivered to the Buyer certificates issued by appropriate Governmental Entities
evidencing the good standing of the Seller, as of a date not more than ten (10)
calendar days prior to the Closing Date, in the State of Indiana and in the
states in which Seller is qualified to do business as a foreign
corporation.  Seller shall have delivered to Buyer a certified copy of the
resolutions adopted by Seller’s board of directors authorizing the execution,
delivery and performance of this Agreement and the resolutions duly adopted by
the Shareholders approving the performance of this Agreement and the
consummation of the transactions contemplated hereby.
 

379007.2
   



 
33

--------------------------------------------------------------------------------

 

8.03 Closing Instruments.  The Seller and the Shareholders, as applicable, shall
have executed, acknowledged and delivered to the Buyer (i) the General
Conveyance, Transfer, Assignment and Assumption, in substantially the form
attached hereto as Exhibit “C”, (ii) the Escrow Agreement in the form attached
hereto as Exhibit “F”, (iii) the Employment Agreements in the form attached
hereto as Exhibit “D”, (iv) the Landlord Assignment and Estoppel Certificate
(Exhibit “E”), (v) the Assignment of Lease (Exhibit “H”), (vi) the Termination
of Lease (Exhibit “I”), and (vii) any other documents necessary in the
reasonable opinion of counsel to Buyer to transfer and assign the Transferred
Assets to Buyer and the Employment Agreement.  The escrow agent under the Escrow
Agreement shall have executed and delivered to Buyer such agreement and the
Escrow Agreement shall be in full force and effect as of the Closing.
 
8.04 Amendment to Articles of Incorporation.  The Seller shall have prepared,
obtained all necessary corporate authorizations, executed and delivered to the
Buyer documents, in form and substance reasonably satisfactory to counsel for
the Buyer, sufficient to change the Seller’s corporate name to one bearing no
resemblance to the Seller’s current corporate name and sufficient to assign and
insure to the Buyer the continuing right to use the present corporate name of
the Seller and all variations thereof.
 
8.05 No Litigation.
 
a) No preliminary or permanent injunction or other order of any court or other
Governmental Entity shall be in effect nor shall there be in effect any statute,
rule, regulation or executive order promulgated or enacted by any Governmental
Entity that, in any such case, prevents the consummation of the transactions
contemplated by this Agreement.
 
(b) No suit, action, claim, proceeding or investigation before any Governmental
Entity shall have been commenced or threatened seeking to prevent the
consummation of the transactions contemplated by this Agreement.
 
8.06 Employment Agreements.  Each of the Shareholders shall have executed and
delivered to Buyer an employment agreement with Buyer in the form attached
hereto as Exhibit “D” (the “Employment Agreements”).
 
8.07 Leases.  The applicable lessors for each of the Third Party Facilities
shall have executed and delivered to Buyer, the Landlord’s Assignment and
Estoppel Certificate and the Assignment of Lease as provided in Section 7.08
hereof and the applicable lessors for each of the Related Party Leases shall
have executed and delivered to Buyer the Lease and the Termination of Lease as
provided in Section 7.08.
 
8.08 Other Legal Matters.  All Exhibits, Schedules, certificates, documents and
legal matters in connection with this Agreement and the transactions
contemplated hereby shall be in the forms required by this Agreement.
 
8.09 Licenses, Consents and Approvals by the Buyer.  Other than as contemplated
by Section 8.07, the Buyer shall have received each of the licenses, consents,
approvals and other authorizations from Governmental Entities and third parties
that are set forth on Schedule 8.09 hereto.
 

379007.2
   



 
34

--------------------------------------------------------------------------------

 

8.10 Release of Liens.  Seller shall have delivered to the Buyer releases of all
Liens, other than Permitted Liens, regarding the Transferred Assets in form and
substance reasonably satisfactory to the Buyer.
 
ARTICLE IX
 
CONDITIONS TO THE SELLER’S OBLIGATION
 
TO CONSUMMATE THE TRANSACTIONS
 
The obligation of the Seller to transfer the Transferred Assets as contemplated
hereby is, at the option of the Seller, subject to the satisfaction on or before
the Closing Date of the conditions set forth below, any of which may be waived
by the Seller in writing.





9.01 Representations, Warranties and Covenants.  The representations and
warranties of the Buyer contained in this Agreement shall be true, correct and
complete in all respects, and correct and complete in all respects, on and as of
the Closing Date with the same force and effect as though such representations
and warranties had been made or given on and as of such date, and the Buyer
shall have performed and complied in all respects with all covenants,
obligations and agreements required in this Agreement to be performed or
complied with by Buyer on or prior to the Closing Date.  Buyer will deliver to
the Seller a certificate signed by its President dated the Closing Date, to all
such effect.
 
9.02 Receipt of the Purchase Price.  The Seller shall have received the Seller
Cash Payment, the Stock and the Seller Note and the Escrow Agent shall have
received the Seller Escrow Note and the Escrow Amount.
 
9.03 Licenses, Consents and Approvals.  The Seller shall have received each of
the licenses, consents, approvals and other authorizations from Governmental
Entities necessary or appropriate for the Seller to consummate the transactions
contemplated by this Agreement.
 
9.04 No Litigation.
 
(a) No preliminary or permanent injunction or other order of any court or other
Governmental Entity shall be in effect nor shall there be any statute, rule,
regulation or executive order promulgated or enacted by any Governmental Entity
that, in any such case, prevents the consummation of the transactions
contemplated by this Agreement.
 
(b) No suit, action, claim, proceeding or investigation before any court or
other Governmental Entity shall have been commenced or threatened seeking to
prevent the consummation of the transactions contemplated by this Agreement.
 
9.05 Closing Instruments.  The Buyer shall have executed, acknowledged and
delivered to the Seller or the Shareholders, as applicable, (i) the General
Conveyance, Transfer, Assignment and Assumption, in substantially the form
attached hereto as Exhibit “C”, (ii) the Seller Note and the Seller Escrow Note
both in the form attached hereto as Exhibit “A”, (iii) the Assignment of Lease
in the form attached as Exhibit “H”, (iv) an irrevocable letter to its transfer
agent directing transfer agent to deliver the Stock to the Shareholders and (v)
any other documents, in the reasonable opinion of counsel to Seller, regarding
the assumption of the Assumed Liabilities by Buyer.  Buyer shall have executed
and delivered to each of the

379007.2
   



 
35

--------------------------------------------------------------------------------

 
 
Shareholders, respectively, the Employment Agreements in the form attached
hereto as Exhibit “D”.  The Seller, Buyer and the escrow agent under the Escrow
Agreement shall have executed and delivered said Escrow Agreement and the Escrow
Agreement shall be in full force and effect as of the Closing.  The Buyer and
the Landlord shall have executed and delivered the Lease for each Related Party
Lease.  The Seller, Buyer and each Landlord shall have executed and delivered
the Landlord Assignment and Estoppel Certificate.  The Seller and the applicable
Landlord shall have executed and delivered the Termination of Lease.
 
9.06 Other Legal Matters.  All Exhibits, Schedules, certificates, documents and
legal matters in connection with this Agreement and the transactions
contemplated hereby shall be in the forms required by this Agreement.
 
ARTICLE X
 
INDEMNIFICATION
 
10.01 Indemnification by the Seller and the Shareholders.  Except as otherwise
limited by this Article 10 and Article 11 hereof, the Seller and the
Shareholders agree to indemnify, defend and hold the Buyer and each of its
officers, directors, stockholders, and controlling Persons and their respective
representatives, successors and assigns (“Buyer Group”) harmless from and
against and in respect of Damages actually suffered, incurred or realized by
such party (collectively, “General Buyer Losses”), arising out of or resulting
from or relating to:
 
(a) any misrepresentation or breach of warranty made by the Seller and/or the
Shareholders in this Agreement or any misrepresentation in or breach of warranty
under any other agreement to which Seller and/or the Shareholders are a party,
certificate, Schedule, Exhibit or writing delivered by Seller and/or
Shareholders to the Buyer pursuant to this Agreement, including but not limited
to the Disclosure Schedule;
 
(b) any breach of any covenant or other agreement made or undertaken by the
Seller in this Agreement or in any other agreement to which Seller is a party,
certificate, Schedule, Exhibit or writing delivered by the Seller or
Shareholders to the Buyer pursuant to this Agreement, including the Disclosure
Schedule;
 
(c) any Retained Liability or Excluded Asset; or
 
(d) any fees, commissions or like payments by any Person having acted or
claiming to have acted, directly or indirectly, as a broker, finder or financial
advisor for Seller and/or the Shareholders in connection with the transactions
contemplated by this Agreement.
 
10.02 Intentionally Omitted.
 
10.03 Indemnification by the Buyer.  Except as otherwise limited by this Article
10 and Article 11 hereof, the Buyer agrees to indemnify, defend and hold the
Seller and each of its officers, directors, employees, agents, stockholders and
controlling Persons and its successors and assigns (“Seller Group”) harmless
from and against and in respect of Damages
 

379007.2
   



 
36

--------------------------------------------------------------------------------

 

actually suffered, incurred or realized by such party (collectively, “Seller
Losses”), arising out of or resulting from:any misrepresentation or breach of
warranty made by the Buyer in this Agreement or any misrepresentation in or
breach of warranty under any other agreement, to which Buyer is a party,
certificate, Schedule, Exhibit or writing delivered by Buyer to the Seller
pursuant to this Agreement;
 
(a) any breach of any covenant or other agreement made or undertaken by the
Buyer in this Agreement or in any other agreement to which Buyer is a party,
certificate, Schedule, Exhibit or writing delivered by the Buyer to the Seller
and the Shareholders pursuant to this Agreement, including the Disclosure
Schedule
 
(b) any Assumed Liability or the Buyer’s operation of the Business or the
Transferred Assets or the use of the Facilities after the Closing Date;
provided, however, that the Buyer shall in no event be liable for or be required
to provide indemnity pursuant to this Section 10.03 for the Buyer’s failure to
detect or remedy any Environmental Liabilities arising on or prior to the
Closing Date; or
 
(c) any fees, commissions or like payments by any Person having acted or
claiming to have acted, directly or indirectly, as a broker, finder or financial
advisor for Buyer in connection with the transactions contemplated by this
Agreement.
 
10.04 Procedure.  All claims for indemnification under this Article 10 shall be
asserted and resolved as follows:
 
(a) An Indemnitee shall promptly give the Indemnitor notice of any matter which
an Indemnitee has determined has given or could give rise to a right of
indemnification under this Agreement, stating the amount of the Loss, if known,
and method of computation thereof, all with reasonable particularity, and
stating with particularity the nature of such matter.  Failure to provide such
notice shall not affect the right of the Indemnitee to indemnification except to
the extent such failure shall have resulted in liability to the Indemnitor that
could have been actually avoided had such notice been provided within such
required time period.
 
(b) The obligations and liabilities of an Indemnitor under this Article 10 with
respect to Losses arising from claims of any third party that are subject to the
indemnification provided for in this Article 10 (“Third Party Claims”) shall be
governed by and contingent upon the following additional terms and conditions:
if an Indemnitee shall receive notice of any Third Party Claim, the Indemnitee
shall give the Indemnitor prompt notice of such Third Party Claim and the
Indemnitor may, at its option, assume and control the defense of such Third
Party Claim at the Indemnitor’s expense and through counsel of the Indemnitor’s
choice reasonably acceptable to Indemnitee.  In the event the Indemnitor assumes
the defense against any such Third Party Claim as provided above, the Indemnitee
shall have the right to participate at its own expense in the defense of such
asserted liability, shall cooperate with the Indemnitor in such defense and will
attempt to make available on a reasonable basis to the Indemnitor all witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as is reasonably required by the Indemnitor.  In the
event the Indemnitor does not elect to conduct the defense against any such
Third Party Claim, the Indemnitor shall pay all reasonable
 

379007.2
   



 
37

--------------------------------------------------------------------------------

 

(c) costs and expenses of such defense as incurred and shall cooperate with the
Indemnitee (and be entitled to participate) in such defense and attempt to make
available to it on a reasonable basis all such witnesses, records, materials and
information in its possession or under its control relating thereto as is
reasonably required by the Indemnitee.  Except for the settlement of a Third
Party Claim that involves the payment of money which Indemnitor shall pay and
only for which the Indemnitee is totally indemnified by the Indemnitor, no Third
Party Claim may be settled without the written consent of the Indemnitee.
 
10.05 Payment.  Payment of any amounts due pursuant to this Article 10 shall be
made within ten (10) Business Days after notice of a final determination of any
Third Party Claims is sent by the Indemnitee.
 
10.06 Failure to Pay Indemnification.  If and to the extent the Indemnitee shall
make written demand upon the Indemnitor for indemnification pursuant to this
Article 10 and the Indemnitor shall refuse or fail to pay in full within ten
(10) Business Days of such written demand the amounts demanded pursuant hereto
and in accordance herewith, then the Indemnitee shall be paid out of the escrow
account to the extent of the monies existing in the escrow account, then
Indemnitee may utilize any legal or equitable remedy to collect from the
Indemnitor the amount of Indemnitee Losses.  Nothing contained herein is
intended to limit or constrain the Indemnitee’s rights against the Indemnitor
for indemnity, the remedies herein being cumulative and in addition to all other
rights and remedies of the Indemnitee.  Notwithstanding the foregoing, while any
amount of the Seller Note remains unpaid, Buyer will, upon an occurrence of an
indemnification obligation owing to Buyer under this Agreement, as determined by
a final order in any adjudication, have the right to set-off and apply against
the Seller Escrow Note or Seller Note, as determined in the sole discretion of
Buyer, to the payment of any indemnification obligation, provided, however, the
Buyer shall set off first against the Seller Escrow Note.
 
10.07 Adjustment of Liability.  The amount which an Indemnitee shall be entitled
to receive from an Indemnitor with respect to any indemnifiable Loss under this
Article 10 shall be net of any insurance recovery by the Indemnitee on account
of such Loss from an unaffiliated party.
 
10.08 Limitations of Indemnity.
 
(a) Notwithstanding anything to the contrary contained herein, (i) none of
Seller, the Shareholders or the Buyer shall make a payment under Section
10.01(a) or Section 10.03(a), as applicable, unless and until the aggregate
amount to be paid by Seller and the Shareholders, on the one hand, or the Buyer,
on the other hand, in the absence of this clause, exceeds $50,000 (the
"Basket"), in which event all such amounts in excess of the Basket shall be paid
and (ii) in no event shall the aggregate liability of Seller and the
Shareholders, on the one hand, or Buyer, on the other hand, under Section
10.01(a) or Section 10.03(a), as applicable, exceed five percent (5%) of the
Seller Purchase Price (the "Cap"); provided, however, that (x) the Cap shall not
apply to any liability arising out of, resulting from or relating to the actual
fraud (excluding constructive knowledge, gross negligence or recklessness) of
Seller and/or the Shareholders and (y) neither the Basket nor the Cap limitation
shall apply in respect of indemnification under Sections 10.01(a), 10.03(a),
Sections 3.01,
 

379007.2
   



 
38

--------------------------------------------------------------------------------

 

(b) 3.02(a), 3.02(b), the first sentence of each of 3.04(b), 3.04(d), 3.04(e)
and 3.04(f), the second sentence of 3.04(c), 3.07, 3.10 and 4.01.
 
(c) The remedies provided in this Article 10 shall constitute the sole and
exclusive source of satisfaction of Buyer with respect to any Damages arising
after the Closing, and Buyer shall not have any other remedies against Seller,
except as specifically otherwise provided in this Agreement.
 
10.09 Mitigation, Subrogation.  Seller, Shareholders and the Buyer, as
applicable, shall take all reasonable steps to mitigate indemnifiable damages
upon and after having actual knowledge of any event that gives rise to a legal
right to indemnification hereunder, including incurring costs and expenses only
to the extent necessary to remedy the breach which gives rise to the damage or
remedy.  To the extent that an indemnifying party has discharged any claim for
indemnification hereunder, the indemnifying party shall be subrogated to all
rights of the indemnified party against any third party.
 
10.10 Good Faith.  All acts and action by the parties to this Agreement shall be
taken only in good faith by the respective party and in a manner to mitigate
General Buyer Losses and Seller Losses, as applicable.
 
ARTICLE XI
 
NATURE OF STATEMENTS AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
The representations and warranties of the parties to this Agreement shall
survive the Closing Date and shall remain in full force and effect for a period
of eighteen (18) months following the Closing Date (except that (i) the
representations and warranties set forth in Sections 3.01, 3.02(a), 3.02(b), the
first sentence of each of 3.04(b), 3.04(d), 3.04(e) and 3.04(f), the second
sentence of 3.04(c) and 4.01 shall survive the Closing Date without limitation
and (ii) the representations and warranties contained in Section 3.07 hereof
shall survive the Closing Date and shall not terminate until twenty (20) days
after the expiration of all applicable statutes of limitations therefor
(including any and all extensions thereof)).  The respective period during which
the representations and warranties shall survive being referred to herein with
respect to such representations and warranties as the “Survival Period”, and the
Survival Period shall further be effective with respect to any respective
representation or warranty (and a claim for indemnification under Article 10
hereof may be made thereon) if a written notice asserting the claim shall have
been duly given in accordance with Article 10 hereof within the Survival Period
with respect to such matter.  Any claim for indemnification made during the
Survival Period shall be valid and the representations and warranties relating
thereto shall remain in effect for purposes of such indemnification not
withstanding such claim may not be resolved within the Survival Period.  All
representations and warranties made by the parties shall not be affected by any
investigation heretofore or hereafter made by and on behalf of any of them and
shall not be deemed merged into any instruments or agreements delivered in
connection with the Closing or otherwise in connection with the transactions
contemplated hereby.


ARTICLE XII
 
EXPENSES
 
Except as otherwise set forth herein, and whether or not the transactions
contemplated by this Agreement shall be consummated, each party agrees to pay,
without right of reimbursement from any other party, the costs incurred by such
party incident to the preparation and execution of this Agreement and
performance of its obligations hereunder, including without limitation the fees
and disbursements of legal counsel, accountants and consultants employed by such
party in connection with the transactions contemplated by this

379007.2
   



 
39

--------------------------------------------------------------------------------

 

Agreement (“Transactional Expenses”).  Seller and the Shareholders represent and
warrant that no Transactional Expenses are accrued on the August 31, 2010
Financial Statements nor will they be included in the calculation of Net Working
Capital or Final Working Capital, rather all of the Seller and Shareholders’
Transactional Expenses shall only be paid from the Seller Purchase Price.


ARTICLE XIII
 
TERMINATION
 
13.01 Best Efforts to Satisfy Conditions.  Subject to the provisions of this
Agreement, the Buyer, the Shareholders and the Seller agree to use their good
faith efforts to bring about the satisfaction of their respective conditions
specified in Articles 8 and 9 hereof.
 
13.02 Termination.  The obligation to close the transactions contemplated by
this Agreement may be terminated by:
 
(a) mutual agreement of the Buyer and the Seller;
 
(b) the Buyer, if a default shall be made in the observance or in the due and
timely performance by the Seller or the Shareholders of any agreements and
covenants of the Seller or the Shareholders  herein contained, or if there shall
have been a breach by the Seller or the Shareholders of any of the warranties
and representations of the Seller or the Shareholders herein contained, and such
default or breach has not been cured (if capable of cure) or has not been waived
within ten (10) days after notice thereof;
 
(c) the Seller, if a default shall be made by the Buyer in the observance or in
the due and timely performance by the Buyer of any agreements and covenants of
the Buyer herein contained, or if there shall have been a breach by the Buyer of
any of the warranties and representations of the Buyer herein contained, and
such default or breach has not been cured (if capable of cure) or has not been
waived within 10 days after notice thereof; or
 
(d) the Buyer or the Seller (provided the terminating party has not breached any
of its agreements, covenants or representations and warranties) if the Closing
shall not have occurred on or before December 31, 2010.
 
13.03 Liability Upon Termination.  If the obligation to close the transactions
contemplated by this Agreement is terminated pursuant to Section 13.02(a) or
(d), then this Agreement shall, forthwith become null and void and there shall
not be any liability or obligation with respect to the terminated provisions of
this Agreement on the part of the Seller or the Buyer.  If this Agreement is
terminated pursuant to Section 13.02(b) or (c), then the terminating party’s
sole and exclusive remedy shall be able to either (i) specifically enforce the
terms of this Agreement or (ii) the terminating party shall be entitled to
receive all filing and other fees paid by the terminating party and all
out-of-pocket expenses incurred by the terminating party including but not
limited to the fees and expenses of any attorney or other adviser of the
terminating party which in no event shall exceed $50,000; provided in no event
shall either Shareholder have any personal liability to Buyer prior to the
Closing Date.
 

379007.2
   



 
40

--------------------------------------------------------------------------------

 

13.04 Notice of Termination.  The parties hereto may exercise their respective
rights of termination under this Article 13 only by delivering written notice to
that effect to the other party or parties, and such notice is received on or
before the Closing Date.
 
ARTICLE XIV
 
DEFINITIONS OF CERTAIN TERMS
 
In addition to terms defined elsewhere in this Agreement, the following terms
shall have the meanings assigned to them herein, unless the context otherwise
indicates, both for purposes of this Agreement and all Exhibits and Schedules
hereto:


14.01 “Accounts Receivable”  shall have the meaning given such term in Section
1.01(a)(iii) hereof.
 
14.02 “Agreement” shall mean this Asset Purchase Agreement between the Seller,
the Buyer and the Shareholders, as amended from time to time by the parties
hereto.
 
14.03 [Intentionally omitted]
 
14.04 “Assumed Liabilities” shall have the meaning given such term in Section
1.04 hereof.
 
14.05 “Business” shall mean the existing businesses and operations of the Seller
including, but not limited to, the purchase and sale of pumps, pump parts, pump
packages and repair services.
 
14.06 “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which nationally banking institutions in the States of Texas or of
Indiana are authorized by law to close.
 
14.07 “Buyer” shall mean DXP Enterprises, Inc., a Texas corporation.
 
14.08 “Closing” shall mean the transfer by the Seller to the Buyer of the
Transferred Assets, the assumption by the Buyer of the Assumed Liabilities and
the transfer by the Buyer to the Seller of the other considerations set forth
herein, which shall all be deemed to have occurred on the Closing Date.
 
14.09 “Closing Date” shall mean the time and date of the Closing as specified in
Article 2 hereof.
 
14.10 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
14.11 “Contracts and Other Agreements” shall have the meaning given such term in
Section 1.01(a)(v) hereof and shall mean all purchase orders, leases of
equipment, contracts, agreements, understandings, indentures, notes, bonds,
loans, instruments, leases (including of real property), mortgages, franchises,
licenses, commitments or other arrangements, understandings, undertakings,
obligations, or other engagements whether express or implied, oral or written,
to which the Seller is a party or bound.
 

379007.2
   



 
41

--------------------------------------------------------------------------------

 

14.12  “Damages” shall mean any and all liabilities, losses, damages, demands,
assessments, claims, costs, obligations, deficiencies, judgments and expenses
(excluding incidental, punitive and consequential damages), including interest,
awards, judgments, penalties, settlements, fines, claims, suits, actions, causes
of action, assessments, awards, costs of remediation, diminutions in value,
reasonable costs and expenses incurred in connection with investigating and
defending any claims or causes of action (including, without limitation,
reasonable  attorneys’ fees and expenses and all fees and expenses of
consultants and other professionals).
 
14.13 “Disclosure Schedule” shall mean the disclosure schedule of even date
delivered to the Buyer and updated as set out in Section 15.15.
 
14.14 “Documents and Other Papers” shall have the meaning given such term in
Section 1.01(a)(viii) hereof and shall mean and include any document, paper,
book, report, record, tape, photograph, budget, forecast, ledger, journal,
customer list, supplier list, regulatory filings, operating data, plans,
technical documentation, marketing documentation, agreement, instrument,
certificate, writing, notice, consent, affidavit, letter, telegram, telex,
statement, file, computer disk or file or program, microfilm, microfiche or
other document in electronic format, schedule, exhibit or any other paper or
record whatsoever.
 
14.15 “Employment Agreements” shall have the meaning given such term in Section
8.06 hereof.
 
14.16 “Environmental Laws” shall mean all federal, state, or municipal laws,
rules, regulations, statutes, ordinances, or orders of any Governmental Entity
relating to (a) the control of any potential pollutant or protection of the air,
water, or land, (b) solid, gaseous or liquid waste generation, handling,
treatment, storage, disposal or transportation and (c) exposure to hazardous,
toxic or other substances alleged to be harmful.  “Environmental Laws” shall
include, but not be limited to, the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Clean Water Act, 33  U.S.C. § 1251 et seq., the Resource Conservation Recovery
Act (“RCRA”), 42 U.S.C. § 6901 et seq., the Superfund Amendments and
Reauthorization Act, 42 U.S.C. § 11001, et seq., the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq., the Hazardous Materials Transportation Act, 49
U.S.C. App & 1801 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.
and the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), 42 U.S.C. § 9601 et seq.  The term “Environmental Laws” shall also
include all state, local and municipal laws, rules, regulations, statutes,
ordinances and orders dealing with the same subject matter or promulgated by any
governmental or quasi-governmental agency thereunder or to carry out the
purposes of any federal, state, local and municipal law.
 
14.17 “Environmental Liabilities” shall mean any and all liabilities,
responsibilities, claims, suits, losses, costs (including remedial, removal,
response, abatement, clean-up, investigative, and/or monitoring costs and any
other related costs and expenses), other causes of action recognized now or at
any later time, damages, settlements, expenses, charges, assessments, liens,
penalties, fines, pre-judgment and post-judgment interest, attorney’s fees and
other legal fees, costs of experts, consultants, investigations and feasibility
studies, sanctions (a) incurred as a result of any agreement, claim, demand,
order, notice, or responsibility, directive (including directives embodied in
Environmental Laws), injunction, judgment, or similar documents (including
settlements); or (b) pursuant to any claim by a Governmental Entity or other
Person for personal injury, property damage, damage to natural resources,
remediation, or payment or reimbursement of response costs incurred or expended
by such Governmental Entity or Person pursuant to any Environmental Law, common
law or statute.
 

379007.2
   



 
42

--------------------------------------------------------------------------------

 

 14.18 “Environmental Permit” shall mean any permit, license, approval,
registration, identification number or other authorization with respect to the
Transferred Assets or the operations or businesses of the Seller under any
applicable law, regulation or other requirement of the United States or any
other country or of any state, municipality or other subdivision thereof
relating to the control of any pollutant or protection of health or the
environment, including laws, regulations or other requirements relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants or hazardous or toxic materials or wastes into ambient air, surface
water, groundwater or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of chemical substances, pollutants, contaminants or hazardous or toxic
materials or wastes.
 
14.19 “Equipment” shall mean all machinery, transportation equipment, tools,
equipment, furnishings, furniture, office equipment and fixtures owned, leased
or subject to a contract of purchase and sale, or lease commitment by the
Seller.
 
14.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
and the related regulations, as amended from time to time.
 
14.21 “Excluded Assets” shall have the meaning given such term in Section 1.02
hereof.
 
14.22 “Facilities” shall mean the six (6) real properties and interests in real
properties that are leased by Seller and are described in Schedule 14.22 to the
Disclosure Schedule.  Facilities shall include all fixtures, improvements and
other appurtenances erected or located on or affixed to all said real property
and all interests in said real property.
 
14.23 “Final Net Working Capital” means the Net Working Capital (i) as shown in
Buyer’s Closing Statement, if no Dispute Notice is duly delivered; or (ii) if
such a Dispute Notice is delivered, (A) as agreed by Buyer and Seller or (B) in
the absence of such agreement, as shown in the Firm’s calculation.
 
14.24 “Financial Statements” shall have the meaning given such term in Section
3.06(a) hereof.
 
14.25 “General Buyer Losses” shall have the meaning given such term in Section
10.01 hereof.
 
14.26 “Governmental Entity” shall mean any arbitrator, court, administrative or
regulatory agency, commission, department, board or bureau or body or other
government or authority or instrumentality or any entity or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government whether foreign, federal, state, county, city or local.
 
14.27 “Hazardous Materials” shall mean any chemical, material, substance or
waste that is regulated, classified or otherwise characterized by any
Governmental Entity under or pursuant to any Environmental Law.
 

379007.2
   



 
43

--------------------------------------------------------------------------------

 

14.28 “Indemnitee” shall mean the Person or Persons indemnified, or entitled, or
claiming to be entitled to be indemnified, pursuant to the provisions of
Sections 10.01 or 10.03 hereof, as the case may be.
 
14.29 “Indemnitor” shall mean the Person or Persons having the obligation to
indemnify pursuant to the provisions of Sections 10.01 or 10.03 hereof, as the
case may be.
 
14.30 “Inventories”  shall have the meaning given such term in Section
1.01(a)(ii) hereof and shall mean all inventories of including, but not limited
to, pumps, pump parts, pump packages, goods, supplies and other inventories of
Seller relating to the Business, wherever situated.
 
14.31 “Lien” shall mean any lien, pledge, claim, charge, mortgage, deed of
trust, lease, right of first refusal, security interest or other encumbrance,
option, defect or other restriction, limitation or rights of any third Person of
any nature whatsoever.
 
14.32 “Losses” shall mean Seller Losses or General Buyer Losses, as the case may
be.
 
14.33 “Net Working Capital” is the current assets of the Business (excluding
cash) reduced by the current liabilities of the Business both determined in
accordance with AICPA principles and in accordance with the adjustments thereto
that have been agreed to by Seller and Buyer.  The Transactional Expenses shall
not be accrued in the financial statements.  Exhibit K sets forth the parties’
agreement to the calculation of Net Working Capital of the Seller as applied to
the December 31, 2009 financial statements.  Transactional Expenses shall not be
included in the calculation of Net Working Capital.
 
14.34 “Permits” shall have the meaning given such term in Section 1.01(a)(ix)
hereof.
 
14.35 “Permitted Liens” shall mean (a) Liens created by this Agreement, (b)
Liens for current taxes and assessments not yet due, (c) title of a lessor under
an operating lease, (d) inchoate mechanic, materialmen, workmen, repairmen,
warehousemen, customer, employee and carriers Liens arising in the ordinary
course of business that are not resulting from a breach, default or violation of
any contract, agreement or law, (e) zoning, entitlement or other land use and
environmental regulations by any Governmental Entity, provided that such
regulations have not been violated prior to the Closing Date.
 
14.36 “Person” shall mean a corporation, an association, a partnership, an
organization, a business, an individual or a Governmental Entity.
 
14.37 “Pre-Closing Obligations” shall mean all obligations of the Seller
(including indemnification and other contingent obligations) relating to (i)
acts, events or omissions by any Person or circumstances existing at or prior to
the Closing, (ii) goods or services provided to or for the benefit of the Seller
or any of its affiliates prior to the Closing, (iii) goods or services provided
by or on behalf of the Seller or any of its affiliates or licensees prior to the
Closing, (iv) any pending or threatened litigation or claims made or threatened
prior to the Closing, (v) any of the matters listed on Schedule 1.05 hereto,
(vi) the conduct of the Business, the Seller or operation of the Transferred
Assets or any benefit realized by the Seller prior to the Closing, (vii)
contracts, agreements and other commitments that were required to be scheduled
in Schedule 3.05(a) of the Disclosure Statement but were not scheduled and
(viii) the employees of the Seller under any contracts, agreements, arrangements
or understandings with such employees entered into or existing at or prior to
the Closing and all other obligations of the Seller or any of its affiliates
with respect to its employees at or prior to the Closing.
 

379007.2
   



 
44

--------------------------------------------------------------------------------

 

14.38 “Proprietary Information” shall mean collectively (a) Proprietary Rights
and (b) any and all other information proprietary to the Seller, owned,
possessed or used by the Seller, whether or not such information is embodied in
writing or other physical form, and which is not generally known to the public,
that (i) relates to financial information regarding the Seller or the Business,
including, without limitation, (x) accounting and inventory systems (y) business
plans and (z) sales, financing, pricing and marketing procedures or methods of
the Seller or (ii) relates to specific business matters concerning the Seller,
including, without limitation, the identity of or other information regarding
sales personnel, suppliers or customers of the Seller.
 
14.39 “Proprietary Rights” means all patents, inventions, shop rights, internet
domain names, computer programs, databases, compilations, descriptions,
flow-charts, accounting and inventory systems, know how, trade secrets, designs,
plans, manuals, computer software, specifications, confidentiality agreements,
confidential information and other proprietary technology and similar
information; all registered and unregistered trademarks, service marks,
identifying symbols, logos, emblems, corporate names, trade names and all other
trademark rights; all registered and unregistered copyrights; and all
registrations for, and applications for registration of, any of the foregoing,
that are used in the conduct of the Business.
 
14.40 “Related Party Leases” shall have the meaning given such term in Section
7.08 hereof.
 
14.41 “Retained Liabilities” shall have the meaning given such term in Section
1.05 hereof.
 
14.42 “Seller” shall mean D&F Distributors, Inc., an Indiana corporation.
 
14.43 “Seller Purchase Price” shall have the meaning given such term in Section
1.03(a) hereof.
 
14.44 “Shareholders” shall mean the individuals executing this Agreement as
shareholders.
 
14.45 “Subsidiary” shall mean, as to a Person or other entity or organization in
which such Person owns (directly or indirectly) any equity or other similar
corporate interest.
 
14.46 “Tax Consideration” shall have the meaning given such term in Section
1.08(a) hereof.
 
14.47 “Tax Returns” shall mean all returns, declarations, reports, statements
and other documents of, relating to, or required to be filed in respect of, any
and all Taxes.
 
14.48 “Taxes” shall mean all federal, state, local, foreign and other taxes,
charges, fees, duties, levies, imposts, customs or other assessments, including,
without limitation, all net income, gross income, capital, transfer, inventory,
capital stock, license, social security, unemployment, estimated taxes, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, profit share,
icense, lease, service, service use, value added, withholding, payroll,
employment, excise, estimated, severance, stamp, occupation, premium, property,
windfall profits, or other taxes, fees, assessments, customs, duties, levies,
imposts, or charges of any kind whatsoever, together with any interests,
penalties, additions to tax, fines or other additional amounts imposed thereon
or related thereto.
 

379007.2
   



 
45

--------------------------------------------------------------------------------

 

14.49“Third Party Claims” shall have the meaning given such term in Section
10.04(b) hereof.
 
14.50 “Third Party Leases” shall have the meaning given such term in Section
7.08 hereof.
 
14.51 “Trade Payables” shall mean those obligations of the Seller relating to
the provision of goods and services to the Seller for the conduct of the
Business in the ordinary course of business of the Seller that relate to the
Transferred Assets and that are classified as Trade Payables in accordance with
GAAP and are shown on Seller’s financial statements.
 
14.52 “Transferred Assets” shall have the meaning given such term in Section
1.01(a) hereof.
 
14.53 “Transferred Employees” shall have the meaning given such term in Section
6.01 hereof.
 
14.54 “Vehicles” shall have the meaning given such term in Section 1.01(a)(i)
hereof.
 
 
ARTICLE XV
 
MISCELLANEOUS
 
15.01 Notices.  All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered in person, by courier, by overnight delivery service with proof of
delivery or by prepaid registered or certified United States first-class mail,
return receipt requested, addressed to the respective party at the address set
forth below, or if sent by facsimile or other similar form of communication
(with receipt confirmed) to the respective party at the facsimile number set
forth below:
 
If to the Seller, to:      
 
D&F Distributors, Inc.
800 Canal Street
Evansville, IN 47725
Attn:  Dan Fuquay         
(V) (812) 867-2441
(F) (812) 867-6822
 
Ciopies to:
 
Brian K. Carroll
Johnson Carroll Morton Kent & Strauss
2230 West Franklin Street
Evansville, Indiana 47712
(V) (812) 425-4466
(F) (812) 425-4233













379007.2
   



 
46

--------------------------------------------------------------------------------

 
 
 
Marc D. Fine
Rudolph, Fine, Porter & Johnson, LLP
221 N.W. Fifth Street
P.O. Box 1507
Evansville, Indiana 47706-1507
(V) (812) 422-9444
(F) (812) 421-7459









                           
                           
If to the Buyer, to:                                  
 
DXP Enterprises, Inc.
7272 Pinemont
Houston, Texas 77040
Attn:  David R. Little, CEO
(V) (713) 996-4755
(F) (713) 996-6570
 
Copies to:
 
Gary A. messersmith
Looper, Reed & McGraw, P.C.
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
(V) (713) 986-7216
(F) (713) 986-7100
 
 
 
or to such other address or facsimile number and to the attention of such other
Person(s) as either party may designate by written notice.  Any notice mailed
shall be deemed to have been given and received on the third Business Day
following the day of mailing.


15.02 Bulk Transfer Laws.  Seller has advised Buyer there is not any bulk sales
provisions of the Indiana statutes and/or codes applicable to this Agreement.
 
15.03 Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns.  No party
to this Agreement may sell, transfer, assign, pledge or hypothecate its rights,
interests or obligations under this Agreement without the prior written consent
of the other parties, except that the Buyer may assign its rights to any
affiliate of the Buyer (provided Buyer remains as an obligor under the Seller
Note.  No assignment of this Agreement or any of the rights, interests or
obligations hereof by the Buyer shall relieve the Buyer of its obligations under
this Agreement and, upon any such assignment occurring prior to the Closing, the
representations, warranties, covenants and agreements contained in this
Agreement shall be deemed to have been made by the Buyer’s assignee as well as
by the Buyer.
 
15.04 Successors.  This Agreement shall inure to the benefit of, be binding upon
and be enforceable by the parties hereto and their respective successors and
assigns.
 
15.05 Entire Agreement.  This Agreement and the Exhibits and Schedules hereto
and the Disclosure Schedule constitute the entire agreement and understanding
between the parties relating to the subject matter hereof and thereof and
supersedes all prior representations, endorsements, premises, agreements,
memoranda communications, negotiations, discussions, understandings and
arrangements, whether oral, written or inferred, between the parties relating to
the subject matter hereof.  This Agreement may not be modified, amended,
rescinded, canceled, altered or supplemented, in whole or in part, except upon
the execution and delivery of a written instrument executed by a duly authorized
representative of each of the parties hereto.  No action taken pursuant to this
Agreement, including without limitation, any investigation by or behalf of any
party, shall be deemed to constitute a
 

379007.2
   



 
47

--------------------------------------------------------------------------------

 

waiver by the party taking such action of compliance with any representation,
warranty, covenant, or agreement contained herein.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver or any
other subsequent breach.
 
15.06 Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas without giving effect
to choice of law principles.  The parties submit to the non-exclusive
jurisdiction of the courts of the State of Texas.  Venue of any dispute arising
out of this Agreement shall be in Houston, Harris County, Texas or Evansville,
Vanderburgh County, Indiana.
 
15.07 Waiver.  The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition.
 
15.08 Severability.  If any term or other provision of this Agreement is
invalid, illegal, incapable of being enforced by any law or public policy,
prohibited or unenforceable all other terms or provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal, or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.
 
15.09 No Third Party Beneficiaries.  Any agreement contained, expressed or
implied in this Agreement shall be only for the benefit of the parties hereto
and their respective legal representatives, successors and assigns, and such
agreements shall not inure to the benefit of the obligees of any indebtedness of
any party hereto, it being the intention of the parties hereto that no Person
shall be deemed a third party beneficiary of this Agreement, except to the
extent a third party is expressly given rights herein.
 
15.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original copy of this Agreement
and all of which, when taken together shall constitute one and the same
Agreement.
 
15.11 Headings.  Each statement set forth in the Disclosure Schedule with
respect to a particular section herein shall be deemed made solely with respect
to such section and not with respect to any other section hereof unless
specifically set forth in the Disclosure Schedule as also being made with
respect to such other section.  The headings of the Articles and sections of
this Agreement have been inserted for convenience of reference only and shall in
no way restrict or otherwise modify any of the terms or provisions hereof or
affect in any way the meaning or interpretation of this Agreement.
 
15.12 Negotiated Transaction  The provisions of this Agreement were negotiated
by the parties hereto, and this Agreement shall be deemed to have been drafted
by all of the parties hereto.
 

379007.2
   



 
48

--------------------------------------------------------------------------------

 

15.13 Negotiation with Others.  The Seller agrees that from the date hereof
until the Closing Date or the termination of this Agreement pursuant to Article
XIII, it will not, directly or indirectly, negotiate with any Person not a party
hereto or not affiliated with a party hereto with respect to a merger,
consolidation, asset purchase or any similar transaction with any such Person
regarding the Business or the Transferred Assets.
 
15.14 Prevailing Party.  In the event there is any legal action commenced to
enforce or interpret this Agreement, the prevailing party shall be entitled to
collect all reasonable costs incurred from the other party, including but not
limited to court costs, expert witness fees and attorneys’ fees.
 
15.15 Disclosure Schedules.  Seller certifies the accuracy of the Disclosure
Schedules and the material disclosures required on the date shown thereon or the
date of this Agreement if no other date is shown on the respective Disclosure
Schedule  and shall have no further obligation to update any Disclosure Schedule
or the material disclosures required after such date except in the event of a
material change in the information provided or material disclosures that should
be set forth therein.  Seller will immediately update the respective Disclosure
Schedule in the event of a material change in the information provided in such
Disclosure Schedule..  So as not to require Seller or Shareholders to
repetitively list the same information or items to be disclosed hereunder on
numerous schedules, disclosures made by Seller or Shareholders in this
Agreement, on any schedule, exhibit or any other document, attachment, report,
certificate or statement furnished to Buyer, shall constitute sufficient
disclosure or such information or item disclosed with respect to all
representations and warranties of Seller or Shareholders herein which requires
such information or item to be disclosed.  The headings contained in the
Schedules are for convenience of reference only and shall not be deemed to
modify the interpretation of the information contained in the Schedules or this
Agreement.  All disclosures in the Schedules made against the representations
and warranties in this Agreement are made generally, and none of such
disclosures relate to a particular section.  Accordingly, any numbering or
references herein to sections of this Agreement are for convenience only and do
not in any way limited, and shall not be regarded as limited, the disclosure
concerning such numbered or referred section.
 
(The remainder of this page is intentionally left blank.  The next page is the
signature page.)
 


 


 


 


 


 


 


 

379007.2
   



 
49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


SELLER:


D&F DISTRIBUTORS, INC.




By:  /s/Daniel M. Fuquay, President
            Daniel M. Fuquay, President
 
 
SHAREHOLDERS

s/Daniel M. Fuquay
    Daniel M. Fuquay
 
 
/s/Joel D. Sauter
    Joel D. Sauter
 
 
/s/Mark S. Blackwelder
    Mark S. Blackwelder
 
 
/s/Steven L. Thielen
    Steven L. Thielen
 
 
/s/Timothy J. Hudson
    Timothy J. Hudson
 
 
/s/Mark P. Sharp
    Mark P. Sharp
 
 
/s/Brad N. Powell
    Brad N. Powell
 
 
/s/Aaron B. Fuquay
    Aaron B. Fuquay
 
 
/s/Robert K. Embry
Robert K. Embry

 


BUYER:


DXP ENTERPRISES, INC.




By:  /s/Mac
McConnell                                                                           
Name: Mac McConnell 
Title:  Senior Vice President &
CFO                                                                           

379007.2
   



 
50

--------------------------------------------------------------------------------

 
